Exhibit 10.4
EXECUTION VERSION





--------------------------------------------------------------------------------



WYNN MACAU, LIMITED
5.500% SENIOR NOTES DUE 2027
______________________


INDENTURE
Dated as of September 20, 2017


______________________
DEUTSCHE BANK TRUST COMPANY AMERICAS

Trustee
______________________

--------------------------------------------------------------------------------











 
 
 




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE 1
DEFINITIONS AND INCORPORATION
BY REFERENCE
Section 1.01
 
Definitions
2


Section 1.02
 
Other Definitions
15


Section 1.03
 
Rules of Construction
15



ARTICLE 2
THE NOTES
Section 2.01
 
Form and Dating
16


Section 2.02
 
Execution and Authentication
17


Section 2.03
 
Registrar and Paying Agent
18


Section 2.04
 
Paying Agent to Hold Money in Trust
18


Section 2.05
 
Holder Lists
19


Section 2.06
 
Transfer and Exchange
19


Section 2.07
 
Replacement Notes
31


Section 2.08
 
Outstanding Notes
31


Section 2.09
 
Treasury Notes
32


Section 2.10
 
Temporary Notes
32


Section 2.11
 
Cancelation
32


Section 2.12
 
Defaulted Interest
32


Section 2.13
 
Issuance of Additional Notes
33



ARTICLE 3
REDEMPTION AND PREPAYMENT
Section 3.01
 
Notices to Trustee
33


Section 3.02
 
Selection of Notes to Be Redeemed or Purchased
34


Section 3.03
 
Notice of Redemption
34


Section 3.04
 
Effect of Notice of Redemption
35


Section 3.05
 
Deposit of Redemption or Purchase Price
35


Section 3.06
 
Notes Redeemed or Purchased in Part
36


Section 3.07
 
Optional Redemption
36


Section 3.08
 
Mandatory Redemption
37


Section 3.09
 
Mandatory Disposition or Redemption Pursuant to Gaming Laws
38


Section 3.10
 
Redemption Upon Changes in Withholding Taxes
39



ARTICLE 4
COVENANTS
Section 4.01
 
Payment of Notes
40


Section 4.02
 
Maintenance of Office or Agency
40


Section 4.03
 
Reports
41


Section 4.04
 
Compliance Certificate
42


Section 4.05
 
Taxes
43







 
1
 




--------------------------------------------------------------------------------

Page


Section 4.06
 
Stay, Extension and Usury Laws
43


Section 4.07
 
Corporate and Organizational Existence
44


Section 4.08
 
Offer to Purchase Upon Change of Control Triggering Event
44


Section 4.09
 
Additional Amounts
46


Section 4.10
 
Special Put Option
49



ARTICLE 5
SUCCESSORS
Section 5.01
 
Merger, Consolidation or Sale of Assets
51


Section 5.02
 
Successor Corporation Substituted
51



ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01
 
Events of Default
52


Section 6.02
 
Acceleration
53


Section 6.03
 
Other Remedies
54


Section 6.04
 
Waiver of Defaults
54


Section 6.05
 
Control by Majority
54


Section 6.06
 
Limitation on Suits
55


Section 6.07
 
Rights of Holders of Notes to Receive Payment
55


Section 6.08
 
Collection Suit by Trustee
55


Section 6.09
 
Trustee May File Proofs of Claim
56


Section 6.10
 
Priorities
56


Section 6.11
 
Undertaking for Costs
57



ARTICLE 7
TRUSTEE
Section 7.01
 
Duties of Trustee
57


Section 7.02
 
Rights of Trustee
58


Section 7.03
 
Individual Rights of Trustee
60


Section 7.04
 
Trustee's Disclaimer
60


Section 7.05
 
Notice of Defaults
60


Section 7.06
 
Compensation and Indemnity
60


Section 7.07
 
Replacement of Trustee
61


Section 7.08
 
Successor Trustee by Merger, etc.
62


Section 7.09
 
Eligibility; Disqualification
62



ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.01
 
Option to Effect Legal Defeasance or Covenant Defeasance
63


Section 8.02
 
Legal Defeasance and Discharge
63


Section 8.03
 
Covenant Defeasance
63


Section 8.04
 
Conditions to Legal or Covenant Defeasance
64


Section 8.05
 
Deposited Money and Government Securities to be Held in Trust; Other
Miscellaneous Provisions
65


Section 8.06
 
Repayment to Issuer
66


Section 8.07
 
Reinstatement
66







 
2
 




--------------------------------------------------------------------------------

Page


ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01
 
Without Consent of Holders of Notes
67


Section 9.02
 
With Consent of Holders of Notes
68


Section 9.03
 
Revocation and Effect of Consents
69


Section 9.04
 
Notation on or Exchange of Notes
70


Section 9.05
 
Trustee to Sign Amendments, etc.
70



ARTICLE 10
SATISFACTION AND DISCHARGE
Section 10.01
 
Satisfaction and Discharge
70


Section 10.02
 
Application of Trust Money
71



ARTICLE 11
MISCELLANEOUS
Section 11.01
 
Notices
72


Section 11.02
 
Certificate and Opinion as to Conditions Precedent
73


Section 11.03
 
Statements Required in Certificate or Opinion
74


Section 11.04
 
Rules by Trustee and Agents
74


Section 11.05
 
No Personal Liability of Directors, Officers, Employees and Equity Holders
74


Section 11.06
 
Governing Law; Waiver of Jury Trial
74


Section 11.07
 
Submission to Jurisdiction; Waiver of Immunities; Agent for Service
75


Section 11.08
 
Indemnification for Judgment Currency
75


Section 11.09
 
No Adverse Interpretation of Other Agreements
76


Section 11.10
 
Successors
76


Section 11.11
 
Severability
76


Section 11.12
 
Counterpart Originals
76


Section 11.13
 
Table of Contents, Heading, etc.
76


Section 11.14
 
Compliance with Applicable Anti-Terrorism and Money Laundering Regulations
76



EXHIBITS
Exhibit A    FORM OF NOTE
Exhibit B    FORM OF CERTIFICATE OF TRANSFER
Exhibit C    FORM OF CERTIFICATE OF EXCHANGE








 
3
 




--------------------------------------------------------------------------------






INDENTURE, dated as of September 20, 2017, between Wynn Macau, Limited, a
company incorporated with limited liability under the laws of the Cayman Islands
(the “Issuer”), and Deutsche Bank Trust Company Americas, a New York banking
corporation, as trustee (the “Trustee”).
The Issuer and the Trustee agree as follows for the benefit of each other and
for the equal and ratable benefit of the Holders (as defined below) of the
5.500% Senior Notes due 2027 (the “Notes”):




 
1
 




--------------------------------------------------------------------------------






Article 1
DEFINITIONS AND INCORPORATION
BY REFERENCE

Section 1.01    Definitions.
“144A Global Note” means a Global Note substantially in the form of Exhibit A
hereto bearing the Global Note Legend and the Private Placement Legend and
deposited with or on behalf of, and registered in the name of, the Depositary or
its nominee that shall be issued in a denomination equal to the outstanding
principal amount of the Notes sold in reliance on Rule 144A.
“Additional Notes” means Additional Notes issued under this Indenture in
accordance with Section 2.13 hereof, as part of the same series as the Initial
Notes. Any Additional Notes shall vote on all matters as one class with the
Initial Notes, including, without limitation, waivers, amendments and
redemptions.
“Adjusted Treasury Rate” means, with respect to any redemption date:
(1)    the yield, under the heading which represents the average for the
immediately preceding week, appearing in the most recently published statistical
release designated “H.15(519)” or any successor publication which is published
weekly by the Board of Governors of the Federal Reserve System and which
establishes yields on actively traded United States Treasury securities adjusted
to constant maturity under the caption “Treasury Constant Maturities,” for the
maturity corresponding to the Comparable Treasury Issue (if no maturity is
within three months before or after the Remaining Life, yields for the two
published maturities most closely corresponding to the Comparable Treasury Issue
shall be determined and the Adjusted Treasury Rate shall be interpolated or
extrapolated from such yields on a straight line basis, rounding to the nearest
month); or
(2)    if such release (or any successor release) is not published during the
week preceding the calculation date or does not contain such yields, the rate
per annum equal to the semi-annual equivalent yield to maturity of the
Comparable Treasury Issue, calculated using a price for the Comparable Treasury
Issue (expressed as a percentage of its principal amount) equal to the
Comparable Treasury Price for such redemption date.
The Adjusted Treasury Rate shall be calculated on the third Business Day
preceding the redemption date or, in the case of a satisfaction and discharge or
a defeasance, on the third Business Day prior to the date on which the Issuer
deposits the amount required under this Indenture.
“Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the




 
2
 




--------------------------------------------------------------------------------





possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of such Person, whether through the
ownership of voting securities, by agreement or otherwise; provided that Ms.
Chen Chih Ling, Linda shall not, by virtue of meeting any of the foregoing
criteria as a result of the shares held by her in the Concessionaire as of the
date of this Indenture or as a result of her role as executive director of the
Issuer, be an Affiliate of the Issuer, Wynn Resorts or any of their respective
Subsidiaries. For purposes of this definition, the terms “controlling,”
“controlled by” and “under common control with” have correlative meanings.
“Agent” means any Registrar, Paying Agent or additional paying agent.
“Applicable Procedures” means, with respect to any transfer or exchange of or
for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.
“Bankruptcy Law” means Title 11, U.S. Code or any similar federal, state or
foreign law for the relief of debtors.
“Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and Rule
13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” shall be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
“Board of Directors” means:
(1)    with respect to a corporation, the board of directors of the corporation
or any committee thereof duly authorized to act on behalf of such board;
(2)    with respect to a partnership, the board of directors of the general
partner of the partnership;
(3)    with respect to a limited liability company, the Person or Persons who
are the managing member, members or managers or any controlling committee or
managing members or managers thereof; and
(4)    with respect to any other Person, the board or committee of such Person
serving a similar function.
“Business Day” means any day other than a Legal Holiday.
“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be




 
3
 




--------------------------------------------------------------------------------





capitalized on a balance sheet in accordance with IFRS, and the Stated Maturity
thereof shall be the date of the last payment of rent or any other amount due
under such lease prior to the first date upon which such lease may be prepaid by
the lessee without payment of a penalty.
“Capital Stock” means:
(1)    in the case of a corporation, corporate stock;
(2)    in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
(3)    in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests (whether general
or limited); and
(4)    any other interests or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
“Change of Control” means the occurrence of any of the following:
(1)    the direct or indirect sale, transfer, conveyance or other disposition
(other than by way of merger or consolidation), in one or a series of related
transactions, of all or substantially all of the properties or assets of the
Issuer and its Subsidiaries, taken as a whole, to any “person” (as that term is
used in Section 13(d)(3) of the Exchange Act), other than to the Principal or a
Related Party of the Principal;
(2)    the adoption of a plan relating to the liquidation or dissolution of the
Issuer or any successor thereto;
(3)    the consummation of any transaction (including, without limitation, any
merger or consolidation) the result of which is that any “person” (as defined in
clause (1) above), other than the Principal and any of his Related Parties
becomes the Beneficial Owner, directly or indirectly, of more than 50% of the
outstanding Voting Stock of Wynn Resorts, measured by voting power rather than
number of Equity Interests;
(4)    the first day on which a majority of the members of the Board of
Directors of the Issuer are not Continuing Directors;
(5)    the first day on which the Issuer ceases to own, directly or indirectly,
at least 60% of the outstanding Equity Interests of (and at least a 60% economic
interest in) the Concessionaire; or
(6)    the 30th day following the date on which the Issuer ceases to be entitled
to use the “WYNN” trademark.




 
4
 




--------------------------------------------------------------------------------





“Change of Control Triggering Event” means the occurrence of a Change of Control
and, if the Notes are rated by both Rating Agencies, a Ratings Event.
“Clearstream” means Clearstream Banking, S.A.
“Comparable Treasury Issue” means the United States Treasury security selected
by an Independent Investment Banker as having a maturity comparable to the
remaining term of the Notes to be redeemed that would be utilized, at the time
of selection and in accordance with customary financial practice, in pricing new
issues of corporate debt securities of comparable maturity to the remaining term
of such securities (“Remaining Life”).
“Comparable Treasury Price” means (1) the average of four Reference Treasury
Dealer Quotations for such redemption date, after excluding the highest and
lowest Reference Treasury Dealer Quotations or (2) if the Independent Investment
Banker obtains fewer than four such Reference Treasury Dealer Quotations, the
average of all such quotations.
“Concessionaire” means Wynn Resorts (Macau) S.A., a company incorporated under
the laws of Macau.
“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.
“Continuing Directors” means, as of any date of determination, with respect to
any Person, any member of the Board of Directors of such Person who:
(1)    was a member of such Board of Directors on the date hereof; or
(2)    was nominated for election, or was elected or appointed, to such Board of
Directors with the approval of a majority of the Continuing Directors who were
members of such Board of Directors at the time of such nomination, election or
appointment.
“Corporate Trust Office of the Trustee” means the address of the Trustee
specified in Section 11.01 hereof or such other address as to which the Trustee
may give notice to the Issuer.
“Custodian” means the Trustee, as custodian with respect to the Notes in global
form, or any successor entity thereto.
“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.
“Definitive Note” means a certificated Note registered in the name of the Holder
thereof and issued in accordance with Section 2.06 hereof, substantially in the
form of Exhibit A hereto except that such Note shall not bear the Global Note
Legend and shall not have the “Schedule of Exchanges of Interests in the Global
Note” attached thereto.




 
5
 




--------------------------------------------------------------------------------





“Depositary” means, with respect to the Notes issuable or issued in whole or in
part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
“Designated Officer” means, with respect to any Person, the Chairman of the
Board, the Chief Executive Officer, the President, the Chief Operating Officer,
the Chief Financial Officer, the Treasurer, the Controller, the Secretary, the
Assistant Secretary or any Vice President of such Person.
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature.
“Dollar Equivalent” means, with respect to any monetary amount in a currency
other than U.S. dollars, at any time for the determination thereof, the amount
of U.S. dollars obtained by converting such foreign currency involved in such
computation into U.S. dollars at the base rate for the purchase of U.S. dollars
with the applicable foreign currency as quoted by the Federal Reserve Bank of
New York on the date of determination.
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).
“Equity Offering” means any public sale or private issuance of Capital Stock
(other than Disqualified Stock) of (1) the Issuer or (2) a direct or indirect
parent of the Issuer to the extent the net proceeds from such sale or issuance
are contributed in cash to the common equity capital of the Issuer (in each case
other than pursuant to a registration statement on Form S-8 or otherwise
relating to equity securities issuable under any employee benefit plan of the
Issuer).
“Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.
“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by (1) an appropriate officer of the
Issuer, in the case of any value equal to or less than US$25.0 million (or the
Dollar Equivalent thereof) or (2) the Board of Directors of the Issuer, in the
event of any value greater than US$25.0 million (or the Dollar Equivalent
thereof), in each case, unless otherwise provided in this Indenture.




 
6
 




--------------------------------------------------------------------------------





“Gaming Authority” means any agency, authority, board, bureau, commission,
department, office or instrumentality of any nature whatsoever of any national
or foreign government, any state, province or city or other political
subdivision or otherwise, whether on the date of this Indenture or thereafter in
existence, including the Government of the Macau Special Administrative Region
and any other applicable gaming regulatory authority or agency, in each case,
with authority to regulate the sale or distribution of liquor or any gaming
operation (or proposed gaming operation) owned, managed or operated by the
Issuer or any of its respective Affiliates, including the Concessionaire.
“Gaming Law” means the gaming laws, rules, regulations or ordinances of any
jurisdiction or jurisdictions to which Wynn Resorts, the Issuer or any of their
respective Affiliates, including the Concessionaire, is, or may be, at any time
subject.
“Gaming License” means the license, concession, subconcession or other
authorization from any Government Authority which authorizes, permits, concedes
or allows Wynn Macau or any of its Subsidiaries, at the relevant time, to own or
manage casino or gaming areas or operate casino games of fortune and chance.


“Global Note Legend” means the legend set forth in Section 2.06(f)(2) hereof,
which is required to be placed on all Global Notes issued under this Indenture.
“Global Notes” means each of the global Notes issued in accordance with Section
2.01 hereof and substantially in the form of Exhibit A hereto that, except as
otherwise provided in Section 2.01(b) hereof, bear the Global Note Legend and
that have the “Schedule of Exchanges of Interests in the Global Note” attached
thereto, and that are deposited with or on behalf of and registered in the name
of the Depositary or its nominee.
“Government Securities” means securities that are:
(1)    direct obligations of the United States of America for the timely payment
of which its full faith and credit is pledged; or
(2)    obligations of a Person controlled or supervised by and acting as an
agency or instrumentality of the United States of America the timely payment of
which is unconditionally guaranteed as a full faith and credit obligation by the
United States of America;
which, in either case, are not callable or redeemable at the option of the
issuer thereof, and will include a depository receipt issued by a bank (as
defined in Section 3(a)(2) of the Securities Act), as custodian with respect to
any such Government Security or a specific payment of principal of or interest
on any such Government Security held by such custodian for the account of the
holder of such depository receipt; provided that (except as required by law)
such custodian is not authorized to make any deduction from the amount payable
to the holder of




 
7
 




--------------------------------------------------------------------------------





such depository receipt from any amount received by the custodian in respect of
the Government Security or the specific payment of principal of or interest on
the Government Security evidenced by such depository receipt.
“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner, including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).
“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
(1)    interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
(2)    other agreements or arrangements designed to manage interest rates or
interest rate risk; and
(3)    other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates and/or commodity prices.
“Holder” means any registered holder, from time to time, of the Notes. Only
registered holders shall have any rights under this Indenture.
“IFRS” means International Financial Reporting Standards as in effect from time
to time.
“Indebtedness” means, with respect to any specified Person, any indebtedness of
such Person (excluding accrued expenses and trade payables), whether or not
contingent:
(1)    in respect of borrowed money;
(2)    evidenced by bonds, notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
(3)    in respect of banker’s acceptances;
(4)    representing Capital Lease Obligations;
(5)    representing the balance deferred and unpaid of the purchase price of any
property or services due more than six months after such property is acquired or
such services are completed; or
(6)    representing any Hedging Obligations,




 
8
 




--------------------------------------------------------------------------------





if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with IFRS. In addition, the term
“Indebtedness” includes all Indebtedness of others secured by a Lien on any
asset of the specified Person (whether or not such Indebtedness is assumed by
the specified Person) and, to the extent not otherwise included, the Guarantee
by the specified Person of any Indebtedness of any other Person.
The amount of any Indebtedness outstanding as of any date shall be:
(1)    the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
(2)    the principal amount of the Indebtedness, together with any interest on
the Indebtedness that is more than 30 days past due, in the case of any other
Indebtedness;
(3)    in the case of a Guarantee of Indebtedness, the maximum amount of the
Indebtedness guaranteed under such Guarantee; and
(4)    in the case of Indebtedness of others secured by a Lien on any asset of
the specified Person, the lesser of:
(a)    the face amount of such Indebtedness (plus, in the case of any letter of
credit or similar instrument, the amount of any reimbursement obligations in
respect thereof), and
(b)    the Fair Market Value of the asset(s) subject to such Lien.
Notwithstanding anything contained in this Indenture to the contrary, any
obligation of the Issuer incurred in the ordinary course of business in respect
of casino chips or similar instruments shall not constitute “Indebtedness” for
any purpose under this Indenture.
“Indenture” means this Indenture, as amended or supplemented from time to time.
“Independent Investment Banker” means one of the Reference Treasury Dealers
appointed by the Issuer.
“Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
“Initial Notes” means the first US$750,000,000 aggregate principal amount of
Notes issued under this Indenture on the date of this Indenture.
“Initial Purchasers” means Deutsche Bank AG, Singapore Branch, BNP Paribas
Securities Corp., BOCI Asia Limited, DBS Bank Ltd., Industrial and Commercial
Bank of China (Macau) Limited, Merrill Lynch, Pierce Fenner & Smith
Incorporated, Scotia Capital (USA) Inc., SMBC Nikko Securities America, Inc.,
United Overseas Bank Limited, Banco Nacional




 
9
 




--------------------------------------------------------------------------------





Ultramarino, S.A., Bank of Communications Co., Ltd. Macau Branch and J.P. Morgan
Securities LLC.
“Investment Grade” means a rating of Baa3 or better by Moody’s (or its
equivalent under any successor rating categories of Moody’s), a rating of BBB-or
better by S&P (or its equivalent under any successor rating categories of S&P)
or the equivalent Investment Grade credit rating from any additional Rating
Agency or Rating Agencies selected by the Issuer, as applicable.
“Issue Date” means the date on which the Notes (other than Additional Notes) are
originally issued.
“Issuer” means Wynn Macau, Limited, and any and all successors thereto.
“Legal Holiday” means a Saturday, a Sunday or a day on which banking
institutions in New York, New York, Hong Kong, Macau or at a place of payment
are authorized by law, regulation or executive order to remain closed. If a
payment date is a Legal Holiday at a place of payment, payment may be made at
that place on the next succeeding day that is not a Legal Holiday, and no
interest shall accrue on such payment for the intervening period.
“Lien” means, with respect to any asset, (1) any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset, whether
or not filed, recorded or otherwise perfected under applicable law, including
any conditional sale or other title retention agreement, (2) any lease in the
nature thereof or (3) any agreement to deliver a security interest in any asset.
“Moody’s” means Moody’s Investors Service, Inc., or any successor to its
statistical rating business, except that any reference to a particular rating by
Moody’s shall be deemed to be a reference to the corresponding rating by any
such successor.
“Non-U.S. Person” means a Person who is not a U.S. Person.
“Notes” has the meaning assigned to it in the preamble to this Indenture. The
Initial Notes and the Additional Notes shall be treated as a single class for
all purposes under this Indenture, and unless the context otherwise requires,
all references to the Notes shall include the Initial Notes and any Additional
Notes.
“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness (including, without limitation, interest accruing at
the then applicable rate provided in such documentation after the maturity of
such Indebtedness and interest accruing at the then applicable rate provided in
such documentation after the filing of a petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
any debtor under such documentation, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding).




 
10
 




--------------------------------------------------------------------------------





“Officer” means the Chairman of the Board, Chief Executive Officer, Chief
Financial Officer, President, any Executive Vice President, Senior Vice
President or Vice President, Treasurer or Secretary of the Issuer, or the
Surviving Person, as the case may be, or any Director of the Board of the
Issuer, or the Surviving Person, as the case may be, or any Person acting in
that capacity.


“Officer’s Certificate” means a certificate signed on behalf of the Issuer , or
the Surviving Person, as the case may be, by an Officer of the Issuer, or the
Surviving Person, as the case may be, that meets the requirements of Section
11.03 hereof.


“Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 11.03 hereof.
The counsel may be an employee of or counsel to the Issuer.
“Participant” means, with respect to the Depositary, Euroclear or Clearstream, a
Person who has an account with the Depositary, Euroclear or Clearstream,
respectively (and, with respect to DTC, shall include Euroclear and
Clearstream).
“Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
“Principal” means Stephen A. Wynn.
“Private Placement Legend” means the legend set forth in Section 2.06(f)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.
“QIB” means a “qualified institutional buyer” as defined in Rule 144A.
“Rating Agencies” means (a) each of Moody’s and S&P and (b) if either Moody’s or
S&P ceases to rate the Notes or fails to make a rating of the Notes publicly
available for reasons outside of the Issuer’s control, a “nationally recognized
statistical rating organization” within the meaning of Section 3(a)(62) of the
Exchange Act selected by the Issuer (as certified by a resolution of the
Issuer’s Board of Directors) as a replacement agency for Moody’s or S&P, or each
of them, as the case may be.
“Rating Category” means (1) with respect to S&P, any of the following
categories: “BB,” “B,” “CCC,” “CC,” “C” and “D” (or equivalent successor
categories), (2) with respect to Moody’s, any of the following categories: “Ba,”
“B,” “Caa,” “Ca,” “C” and “D” (or equivalent successor categories) and (3) the
equivalent of any such category of S&P or Moody’s used by another Rating Agency.
In determining whether the rating of the Notes has decreased by one or more
gradations, gradations within Rating Categories (“+” and “–” for S&P; “1,” “2”
and “3” for Moody’s; or the equivalent gradations for another Rating Agency)
shall be taken into account




 
11
 




--------------------------------------------------------------------------------





(e.g., with respect to S&P, a decline in a rating from “BB+” to “BB,” or from
“BB” to “BB–,” shall constitute a decrease of one gradation).
“Rating Date” means the date that is 60 days prior to the earlier of (a) a
Change of Control or (b) public notice of the occurrence of a Change of Control
or the intention by the Issuer to affect a Change of Control.
“Ratings Event” means the occurrence of the events described in (1) or (2) of
this definition on, or within 60 days after the earlier of (i) the occurrence of
a Change of Control or (ii) public notice of the occurrence of a Change of
Control or the intention by the Issuer to effect a Change of Control (which
period shall be extended so long as the rating of the Notes is under publicly
announced consideration for a possible downgrade by any of the Rating Agencies):
(1)    if the Notes are rated by one or both Rating Agencies on the Rating Date
as Investment Grade, the rating of the Notes shall be reduced so that the Notes
are rated below Investment Grade by both Rating Agencies; or
(2)    if the Notes are rated below Investment Grade by both Rating Agencies on
the Rating Date, the rating of the Notes by either Rating Agency shall decrease
by one or more gradations (including gradations within Rating Categories as well
as between Rating Categories).
“Reference Treasury Dealer” means any primary U.S. Government securities dealer
in New York City selected by the Issuer.
“Reference Treasury Dealer Quotations” means, with respect to each Reference
Treasury Dealer and any redemption date, the average, as determined by the
Independent Investment Banker, of the bid and asked prices for the Comparable
Treasury Issue (expressed in each case as a percentage of its principal amount)
quoted in writing to the Independent Investment Banker at 5:00 p.m., New York
City time, on the third Business Day preceding such redemption date or, in the
case of a satisfaction and discharge or a defeasance, on the third Business Day
prior to the date on which the Issuer deposits the amount required under this
Indenture.
“Regulation S” means Regulation S promulgated under the Securities Act.
“Regulation S Global Note” means a Global Note in the form of Exhibit A hereto
bearing the Global Note Legend and the Private Placement Legend and deposited
with or on behalf of and registered in the name of the Depositary or its
nominee, issued in a denomination equal to the outstanding principal amount of
the Notes sold in reliance on Rule 903 of Regulation S.
“Related Party” means:
(1)    any immediate family member or former spouse (in the case of an
individual) of the Principal; or




 
12
 




--------------------------------------------------------------------------------





(2)    any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, members, owners or Persons
beneficially holding an 51% or more controlling interest of which consist of the
Principal and/or such other Persons referred to in the immediately preceding
clause (1) or this clause (2).
“Responsible Officer,” means when used with respect to the Trustee, means any
officer of the Trustee with direct responsibility for the administration of this
Indenture.
“Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
“Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
“Rule 144” means Rule 144 promulgated under the Securities Act.
“Rule 144A” means Rule 144A promulgated under the Securities Act.
“Rule 903” means Rule 903 promulgated under the Securities Act.
“Rule 904” means Rule 904 promulgated under the Securities Act.
“S&P” means Standard & Poor’s Rating Group or any successor to its statistical
rating business, except that any reference to a particular rating by S&P shall
be deemed to be a reference to the corresponding rating by any such successor.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the United States Securities Act of 1933, as amended.
“Significant Subsidiary” means any Subsidiary that (a) contributed at least 10%
of the Issuer’s and its Subsidiaries’ total consolidated income from continuing
operations before income taxes and extraordinary items for the most recently
ended fiscal year of the Issuer or (b) owned at least 10% of Total Assets as of
the last day of the most recently ended fiscal year of the Issuer.
“Special Put Option Triggering Event” means:
(1) any event after which none of the Issuer or any Subsidiary of the Issuer has
such licenses, concessions, subconcessions or other permits or authorizations as
are necessary for the Issuer and its Subsidiaries to own or manage casino or
gaming areas or operate casino games of fortune and chance in Macau in
substantially the same manner and scope as the Issuer and its Subsidiaries are
entitled to at the Issue Date, for a period of ten consecutive days or more, and
such event has a material adverse effect on the financial condition, business,
properties, or results of operations of the Issuer and its Subsidiaries, taken
as a whole; or




 
13
 




--------------------------------------------------------------------------------





(2) the termination, rescission, revocation or modification of any Gaming
License which has had a material adverse effect on the financial condition,
business, properties, or results of operations of Wynn Macau and its
Subsidiaries, taken as a whole.
“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the first date it was incurred in compliance with this
Indenture, and shall not include any contingent obligations to repay, redeem or
repurchase any such interest or principal prior to the date originally scheduled
for the payment thereof.
“Subsidiary” means, with respect to any specified Person:
(1)    any corporation, association or other business entity of which more than
50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof);
(2)    any partnership (a) the sole general partner or the managing general
partner of which is such Person or a Subsidiary of such Person or (b) the only
general partners of which are that Person or one or more Subsidiaries of that
Person (or any combination thereof); or
(3)    any limited liability company (a) the manager or managing member of which
is such Person or a Subsidiary of such Person or (b) the only members of which
are that Person or one or more Subsidiaries of that Person (or any combination
thereof).
“Total Assets” means at any date, the total assets of the Issuer and its
Subsidiaries at such date, determined on a consolidated basis in accordance with
IFRS.
“Trustee” means the party named as such in the preamble to this Indenture until
a successor replaces it in accordance with the applicable provisions of this
Indenture and thereafter means the successor serving hereunder.
“Unrestricted Definitive Note” means a Definitive Note that does not bear and is
not required to bear the Private Placement Legend.
“Unrestricted Global Note” means a Global Note that does not bear and is not
required to bear the Private Placement Legend.
“U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated under
the Securities Act.




 
14
 




--------------------------------------------------------------------------------





“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
“Wynn Resorts” means Wynn Resorts, Limited, a Nevada corporation.

Section 1.02    Other Definitions.
Term
Defined
in 
Section
“Additional Amounts”
4.09
“Authentication Order”
2.02
“Change of Control Offer”
4.08
“Change of Control Payment”
4.08
“Change of Control Payment Date”
4.08
“Covenant Defeasance”
8.03
“DTC”
2.03
“Event of Default”
6.01
“HKSE”
4.03
“Judgment Currency”
11.08
“Legal Defeasance”
8.02
“Paying Agent”
2.03
“Relevant Jurisdiction”
4.09
“Registrar”
2.03
“Special Put Option Offer”
4.10
“Special Put Option Payment”
4.10
“Surviving Person”
4.09
“Taxes”
4.09


Section 1.03    Rules of Construction.
Unless the context otherwise requires:
(1)    a term has the meaning assigned to it;
(2)    an accounting term not otherwise defined has the meaning assigned to it
in accordance with IFRS;
(3)    “or” is not exclusive;
(4)    “including” is not limiting;
(5)    words in the singular include the plural, and in the plural include the
singular;
(6)    “will” and “shall” shall be interpreted to express a command;




 
15
 




--------------------------------------------------------------------------------





(7)    provisions apply to successive events and transactions;
(8)    references to sections of or rules under the Securities Act shall be
deemed to include substitute, replacement of successor sections or rules adopted
by the SEC from time to time;
(9)    references to any statute, law, rule or regulation shall be deemed to
refer to the same as from time to time amended and in effect and to any
successor statute, law, rule or regulation;
(10)    references to any contract, agreement or instrument shall mean the same
as amended, modified, supplemented or amended and restated from time to time, in
each case, in accordance with any applicable restrictions contained therein and
in this Indenture; and
(11)    the consummation by the Issuer on the date of this Indenture of the
transactions described in the Issuer’s Offering Memorandum, dated as of
September 13, 2017, relating to the offering of the Initial Notes, shall be
deemed to occur concurrently.

ARTICLE 2    
THE NOTES

Section 2.01    Form and Dating.
(a)    General. The Notes and the Trustee’s certificate of authentication shall
be substantially in the form of Exhibit A hereto. The Notes may have notations,
legends or endorsements required by law, stock exchange rule or usage. Each Note
shall be dated the date of its authentication. The Notes shall be in
denominations of US$200,000 or an integral multiple of US$1,000 in excess of
US$200,000.
The terms and provisions contained in the Notes shall constitute, and are hereby
expressly made, a part of this Indenture and the Issuer and the Trustee, by
their execution and delivery of this Indenture, expressly agree to such terms
and provisions and to be bound thereby. However, to the extent any provision of
any Note conflicts with the express provisions of this Indenture, the provisions
of this Indenture shall govern and be controlling.
(b)    Global Notes. Notes issued in global form shall be substantially in the
form of Exhibit A hereto (including the Global Note Legend thereon and the
“Schedule of Exchanges of Interests in the Global Note” attached thereto), which
Notes shall be deposited on behalf of the holders of the Notes represented
thereby with the Trustee, as Custodian for the Depositary, and registered in the
name of the Depositary or the nominee of the Depositary. Notes issued in
definitive form shall also be substantially in the form of Exhibit A attached
hereto (but without the Global Note Legend thereon and without the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Any Notes issued
in global form and definitive form shall be




 
16
 




--------------------------------------------------------------------------------





duly executed by the Issuer and authenticated by the Trustee as hereinafter
provided. Each Global Note shall represent such of the outstanding Notes as
shall be specified therein and each shall provide that it represents the
aggregate principal amount of outstanding Notes from time to time endorsed
thereon and that the aggregate principal amount of outstanding Notes represented
thereby may from time to time be reduced or increased, as appropriate, to
reflect exchanges and redemptions. Any endorsement of a Global Note to reflect
the amount of any increase or decrease in the aggregate principal amount of
outstanding Notes represented thereby shall be made by the Trustee or the
Custodian, at the direction of the Trustee, in accordance with instructions
given by the Holder thereof as required by Section 2.06 hereof.
(c)    Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream shall be applicable to transfers
of beneficial interests in the Regulation S Global Note that are held by
Participants through Euroclear or Clearstream.

Section 2.02    Execution and Authentication.
A Designated Officer must sign the Notes for the Issuer by manual or facsimile
signature.
If an Officer whose signature is on a Note no longer holds that office at the
time a Note is authenticated, the Note shall nevertheless be valid.
A Note shall not be valid until authenticated by the manual signature of the
Trustee. The signature shall be conclusive evidence that the Note has been
authenticated under this Indenture.
The Trustee shall, upon receipt of a written order of the Issuer signed by a
Designated Officer of the Issuer (an “Authentication Order”), authenticate Notes
for original issue that may be validly issued under this Indenture, including
any Additional Notes (including Notes to be issued in substitution for
outstanding Notes to reflect any name change of the Issuer, by succession
permitted hereunder or otherwise). The aggregate principal amount of Notes
outstanding at any time may not exceed the aggregate principal amount of Notes
authorized for issuance by the Issuer pursuant to one or more Authentication
Orders, except as provided in Section 2.07 hereof.
The Trustee may appoint an authenticating agent acceptable to the Issuer to
authenticate Notes. An authenticating agent may authenticate Notes whenever the
Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuer.




 
17
 




--------------------------------------------------------------------------------






Section 2.03    Registrar and Paying Agent.
The Issuer shall maintain an office or agency where Notes may be presented for
registration of transfer or for exchange (“Registrar”) and an office or agency
where Notes may be presented for payment (“Paying Agent”). The Registrar shall
keep a register of the Notes and of their transfer and exchange. The Issuer may
appoint one or more co-registrars and one or more additional paying agents. The
term “Registrar” includes any co-registrar and the term “Paying Agent” includes
any additional paying agent. The Issuer may change any Paying Agent or Registrar
without notice to any Holder. The Issuer shall notify the Trustee in writing of
the name and address of any Agent not a party to this Indenture. If the Issuer
fails to appoint or maintain another entity as Registrar or Paying Agent, the
Trustee shall act as such. The Issuer or any of its Subsidiaries may act as
Paying Agent or Registrar.
The Issuer initially appoints The Depository Trust Company (“DTC”) to act as
Depositary with respect to the Global Notes. None of the Trustee or Agents shall
have any responsibility or obligation to any beneficial owner of an interest in
a global note, any agent member or other member of, or a participant in, DTC or
other person with respect to the accuracy of the records of DTC or any nominee
or participant or member thereof, with respect to any ownership interest in the
notes or with respect to the delivery to any agent member or other participant,
member, beneficial owner or other person (other than DTC) of any notice or the
payment of any amount or delivery of any notes (or other security or property)
under or with respect to such notes. All notices and communications to be given
to the holders and all payments to be made to holders in respect of the notes
shall be given or made only to or upon the order of the registered holders
(which shall be DTC or its nominee in the case of a global note). The rights of
beneficial owners in any global note shall be exercised only through DTC,
subject to its applicable rules and procedures. The Trustee and Agents may rely
and shall be fully protected in relying upon information furnished by DTC with
respect to its agent members and other members, participants and any beneficial
owners.
The Issuer initially appoints the Trustee to act as the Registrar and Paying
Agent and to act as Custodian with respect to the Global Notes.

Section 2.04    Paying Agent to Hold Money in Trust.
The Issuer shall require each Paying Agent other than the Trustee to agree in
writing that the Paying Agent shall hold in trust for the benefit of Holders or
the Trustee all money held by the Paying Agent for the payment of principal,
premium, if any, or interest on the Notes, and shall notify the Trustee (if the
Trustee is not serving as Paying Agent) of any default by the Issuer in making
any such payment. While any such default continues, the Trustee may require a
Paying Agent to pay all money held by it to the Trustee. The Issuer at any time
may require a Paying Agent to pay all money held by it to the Trustee. Upon
payment over to the Trustee, the Paying Agent (if other than the Issuer or a
Subsidiary thereof) shall have no further liability for the money. If the Issuer
or a Subsidiary acts as Paying Agent, it shall segregate and hold in a separate




 
18
 




--------------------------------------------------------------------------------





trust fund for the benefit of the Holders all money held by it as Paying Agent.
Upon any bankruptcy or reorganization proceedings relating to the Issuer, the
Trustee shall serve as Paying Agent for the Notes.

Section 2.05    Holder Lists.
The Trustee shall preserve in as current a form as is reasonably practicable the
most recent list available to it of the names and addresses of all Holders. If
the Trustee is not the Registrar, the Issuer shall furnish to the Trustee at
least seven Business Days before each interest payment date and at such other
times as the Trustee may request in writing, a list in such form and as of such
date as the Trustee may reasonably require of the names and addresses of the
Holders of Notes.

Section 2.06    Transfer and Exchange.
(a)     Transfer and Exchange of Global Notes. A Global Note may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes shall be exchanged
by the Issuer for Definitive Notes if:
(1)    the Issuer delivers to the Trustee written notice from the Depositary
that it is unwilling or unable to continue to act as Depositary or that it is no
longer a clearing agency registered under the Exchange Act and, in either case,
a successor Depositary is not appointed by the Issuer within 120 days after the
date of such notice from the Depositary;
(2)    the Issuer in its sole discretion determines that the Global Notes (in
whole but not in part) should be exchanged for Definitive Notes and delivers a
written notice to such effect to the Trustee; or
(3)    following the occurrence and during the continuation of a Default or
Event of Default, any Person having a beneficial interest in a Global Note
requests that the Global Notes should be exchanged for Definitive Notes and
delivers a written notice to such effect to the Trustee.
Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06, or Section 2.07 or Section 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a Global Note. A
Global Note may not be exchanged for another Note other than as provided in this
Section 2.06(a). However,




 
19
 




--------------------------------------------------------------------------------





beneficial interests in a Global Note may be transferred and exchanged as
provided in Section 2.06(b) or (c) hereof.
(b)    Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes shall be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes shall be subject to restrictions on transfer comparable to those
set forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also shall require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
(1)    Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S Global
Note may not be made to a U.S. Person or for the account or benefit of a
U.S. Person (other than by the Issuer to an Initial Purchaser). Beneficial
interests in any Unrestricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note. No written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(1).
(2)    All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(1) above, the transferor of such
beneficial interest must deliver to the Registrar either:
(A)    both:
(i)    a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged; and
(ii)    instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or
(B)    both:
(i)    a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures




 
20
 




--------------------------------------------------------------------------------





directing the Depositary to cause to be issued a Definitive Note in an amount
equal to the beneficial interest to be transferred or exchanged; and
(ii)    instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above.
Upon satisfaction of all of the requirements for transfer or exchange of
beneficial interests in Global Notes contained in this Indenture and the Notes
or otherwise applicable under the Securities Act, the Trustee shall adjust the
principal amount of the relevant Global Note(s) pursuant to Section 2.06(g)
hereof.
(3)    Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of Section
2.06(b)(2) above and the Registrar receives the following:
(A)    if the transferee shall take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item
(1) thereof; and
(B)    if the transferee shall take delivery in the form of a beneficial
interest in the Regulation S Global Note, then the transferor must deliver a
certificate in the form of Exhibit B hereto, including the certifications in
item (2) thereof.
(4)    Transfer and Exchange of Beneficial Interests in a Restricted Global Note
for Beneficial Interests in an Unrestricted Global Note. A beneficial interest
in any Restricted Global Note may be exchanged by any holder thereof for a
beneficial interest in an Unrestricted Global Note or transferred to a Person
who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and the Registrar receives the
following:
(A)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of Exhibit
C hereto, including the certifications in item (1)(a) thereof; or
(B)    if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery




 
21
 




--------------------------------------------------------------------------------





thereof in the form of a beneficial interest in an Unrestricted Global Note, a
certificate from such holder in the form of Exhibit B hereto, including the
certifications in item (4) thereof;
and if the Registrar so requests or if the Applicable Procedures so require, an
Opinion of Counsel in form reasonably acceptable to the Registrar to the effect
that such exchange or transfer is in compliance with the Securities Act and that
the restrictions on transfer contained herein and in the Private Placement
Legend are no longer required in order to maintain compliance with the
Securities Act.
If any such transfer is effected pursuant to paragraph (4) above at a time when
an Unrestricted Global Note has not yet been issued, the Issuer shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the aggregate principal amount of beneficial
interests transferred pursuant to paragraph (4) above.
Beneficial interests in an Unrestricted Global Note cannot be exchanged for, or
transferred to Persons who take delivery thereof in the form of, a beneficial
interest in a Restricted Global Note.
(c)    Transfer or Exchange of Beneficial Interests for Definitive Notes.
(1)    Beneficial Interests in Restricted Global Notes to Restricted Definitive
Notes. If any holder of a beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Restricted Definitive Note, then, upon receipt by the Registrar
of the following documentation:
(A)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;
(B)    if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (1) thereof;
(C)    if such beneficial interest is being transferred to a Non-U.S. Person in
an offshore transaction in accordance with Rule 903 or Rule 904, a certificate
to the effect set forth in Exhibit B hereto, including the certifications in
item (2) thereof;
(D)    if such beneficial interest is being transferred pursuant to an exemption
from the registration requirements of the Securities Act in accordance




 
22
 




--------------------------------------------------------------------------------





with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
(E)    if such beneficial interest is being transferred to the Issuer or any of
its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or
(F)    if such beneficial interest is being transferred pursuant to an effective
registration statement under the Securities Act, a certificate to the effect set
forth in Exhibit B hereto, including the certifications in item (3)(c) thereof,
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(g) hereof, and the
Issuer shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.
(2)    Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if the Registrar receives the
following:
(A)    if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or
(B)    if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;
and if the Registrar so requests or if the Applicable Procedures so require, an
Opinion of Counsel in form reasonably acceptable to the Registrar to the effect
that such exchange or transfer is in compliance with the Securities Act and that




 
23
 




--------------------------------------------------------------------------------





the restrictions on transfer contained herein and in the Private Placement
Legend are no longer required in order to maintain compliance with the
Securities Act.
(3)    Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(2) hereof, the Trustee shall cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(g) hereof, and the Issuer shall execute and the Trustee
shall authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) shall
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(3) shall
not bear the Private Placement Legend.
(d)    Transfer and Exchange of Definitive Notes for Beneficial Interests.
(1)    Restricted Definitive Notes to Beneficial Interests in Restricted Global
Notes. If any Holder of a Restricted Definitive Note proposes to exchange such
Note for a beneficial interest in a Restricted Global Note or to transfer such
Restricted Definitive Notes to a Person who takes delivery thereof in the form
of a beneficial interest in a Restricted Global Note, then, upon receipt by the
Registrar of the following documentation:
(A)    if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (2)(b) thereof;
(B)    if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;
(C)    if such Restricted Definitive Note is being transferred to a
Non-U.S. Person in an offshore transaction in accordance with Rule 903 or Rule
904, a certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;




 
24
 




--------------------------------------------------------------------------------





(D)    if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
(E)    if such Restricted Definitive Note is being transferred to the Issuer or
any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or
(F)    if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,
the Trustee shall cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, and in the case of clause (C) above, the Regulation S Global
Note.
(2)    Restricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of a Restricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in an Unrestricted Global Note only if the Registrar
receives the following:
(A)    if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(c) thereof; or
(B)    if the Holder of such Definitive Notes proposes to transfer such Notes to
a Person who shall take delivery thereof in the form of a beneficial interest in
the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and if the Registrar so requests or if the Applicable Procedures so require, an
Opinion of Counsel in form reasonably acceptable to the Registrar to the effect
that such exchange or transfer is in compliance with the Securities Act and that
the restrictions on transfer contained herein and in the Private Placement
Legend are no longer required in order to maintain compliance with the
Securities Act.
Upon satisfaction of the conditions of any of the subparagraphs in this Section
2.06(d)(2), the Trustee shall cancel the Definitive Notes and increase or cause
to be increased the aggregate principal amount of the Unrestricted Global Note.




 
25
 




--------------------------------------------------------------------------------





(3)    Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee shall cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.
If any such exchange or transfer from a Definitive Note to a beneficial interest
is effected pursuant to subparagraphs (2) or (3) above at a time when an
Unrestricted Global Note has not yet been issued, the Issuer shall issue and,
upon receipt of an Authentication Order in accordance with Section 2.02 hereof,
the Trustee shall authenticate one or more Unrestricted Global Notes in an
aggregate principal amount equal to the principal amount of Definitive Notes so
transferred.
(e)    Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar shall register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder must present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
must provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.06(e).
(1)    Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:
(A)    if the transfer shall be made pursuant to Rule 144A, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;
(B)    if the transfer shall be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and
(C)    if the transfer shall be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.




 
26
 




--------------------------------------------------------------------------------





(2)    Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if the Registrar
receives the following:
(A)    if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
in the form of Exhibit C hereto, including the certifications in item (1)(d)
thereof; or
(B)    if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and if the Registrar so requests, an Opinion of Counsel in form reasonably
acceptable to the Registrar to the effect that such exchange or transfer is in
compliance with the Securities Act and that the restrictions on transfer
contained herein and in the Private Placement Legend are no longer required in
order to maintain compliance with the Securities Act.
(3)    Unrestricted Definitive Notes to Unrestricted Definitive Notes. A Holder
of Unrestricted Definitive Notes may transfer such Notes to a Person who takes
delivery thereof in the form of an Unrestricted Definitive Note. Upon receipt of
a request to register such a transfer, the Registrar shall register the
Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
(f)    Legends. The following legends shall appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.
(1)    Private Placement Legend.
(A)    Except as permitted by subparagraph (B) below, each Global Note and each
Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”) AND, ACCORDINGLY, MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE UNITED STATES OR TO, OR FOR THE
ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS SET FORTH IN THE FOLLOWING
SENTENCE. BY ITS ACQUISITION HEREOF OR OF A BENEFICIAL INTEREST HEREIN, THE
HOLDER (1) REPRESENTS THAT (A) IT IS A “QUALIFIED INSTITUTIONAL BUYER” (AS
DEFINED IN RULE 144A UNDER THE




 
27
 




--------------------------------------------------------------------------------





SECURITIES ACT) (A “QIB”) OR (B) IT IS NOT A U.S. PERSON, IS NOT ACQUIRING THIS
NOTE FOR THE ACCOUNT OR BENEFIT OF A U.S. PERSON AND IS ACQUIRING THIS NOTE IN
AN OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES
ACT, (2) AGREES THAT IT WILL NOT, PRIOR TO THE DATE [IN THE CASE OF RULE 144A
NOTES: ON WHICH THE ISSUER INSTRUCTS THE TRUSTEE THAT THIS RESTRICTIVE LEGEND
SHALL BE DEEMED REMOVED (WHICH INSTRUCTION IS EXPECTED TO BE GIVEN ON OR ABOUT
THE ONE-YEAR ANNIVERSARY OF THE ISSUANCE OF THIS NOTE)] [IN THE CASE OF
REGULATION S NOTES: 40 DAYS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF
AND THE LAST DATE ON WHICH THE ISSUER OR ANY AFFILIATE OF THE ISSUER WAS THE
OWNER OF THIS NOTE (OR ANY PREDECESSOR OF SUCH NOTE)] RESELL OR OTHERWISE
TRANSFER THIS NOTE EXCEPT (A) TO THE ISSUER OR ANY SUBSIDIARY THEREOF, (B) TO A
PERSON WHOM THE HOLDER REASONABLY BELIEVES IS A QIB PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QIB IN COMPLIANCE WITH RULE 144A UNDER THE
SECURITIES ACT, (C) OUTSIDE THE UNITED STATES IN AN OFFSHORE TRANSACTION IN
COMPLIANCE WITH RULE 904 UNDER THE SECURITIES ACT, (D) PURSUANT TO THE EXEMPTION
FROM REGISTRATION PROVIDED BY RULE 144 UNDER THE SECURITIES ACT (IF AVAILABLE)
OR (E) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND, IN EACH CASE, IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST
HEREIN IS TRANSFERRED A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN
CONNECTION WITH ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN WITHIN THE TIME
PERIOD REFERRED TO ABOVE, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON
THE REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS
CERTIFICATE TO THE TRUSTEE. AS USED HEREIN, THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY RULE 902 OF
REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION
REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN
VIOLATION OF THE FOREGOING RESTRICTIONS.”
(B)    Notwithstanding the foregoing, any Global Note or Definitive Note issued
pursuant to subparagraphs (b)(4), (c)(2), (c)(3), (d)(2), (d)(3), (e)(2) or
(e)(3) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) shall not bear the Private Placement Legend.
(2)    Global Note Legend. Each Global Note shall bear a legend in substantially
the following form:
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE




 
28
 




--------------------------------------------------------------------------------





BENEFIT OF THE BENEFICIAL OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON
UNDER ANY CIRCUMSTANCES EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS
HEREON AS MAY BE REQUIRED PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS
GLOBAL NOTE MAY BE EXCHANGED IN WHOLE BUT NOT IN PART PURSUANT TO SECTION
2.06(a) OF THE INDENTURE, (3) THIS GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE
FOR CANCELATION PURSUANT TO SECTION 2.11 OF THE INDENTURE AND (4) THIS GLOBAL
NOTE MAY BE TRANSFERRED TO A SUCCESSOR DEPOSITARY WITH THE PRIOR WRITTEN CONSENT
OF THE ISSUER.
UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUER OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.”
(g)    Cancelation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note shall be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancelation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who shall take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note shall be
reduced accordingly and an endorsement shall be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who shall take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note shall be increased accordingly
and an endorsement shall be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.




 
29
 




--------------------------------------------------------------------------------





(h)    General Provisions Relating to Transfers and Exchanges.
(1)    To permit registrations of transfers and exchanges, the Issuer shall
execute and the Trustee shall authenticate Global Notes and Definitive Notes
upon receipt of an Authentication Order in accordance with Section 2.02 hereof
or at the Registrar’s request.
(2)    No service charge shall be made to a Holder of, or a Beneficial Owner of
an interest in, a Global Note or Definitive Note for any registration of
transfer or exchange, but the Issuer and the Trustee may require payment of a
sum sufficient to cover any transfer tax or similar governmental charge payable
in connection therewith (other than any such transfer taxes or similar
governmental charge payable upon exchange or transfer pursuant to Sections 2.10,
3.06, 4.08 and 9.04 hereof).
(3)    The Registrar shall not be required to register the transfer of or
exchange of any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
(4)    All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes shall be the valid
obligations of the Issuer, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
(5)    Neither the Registrar nor the Issuer shall be required:
(A)    to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the mailing of a
notice of redemption for Notes under Section 3.02 hereof;
(B)    to register the transfer of or to exchange any Note selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part; or
(C)    to register the transfer of or to exchange a Note between a record date
and the next succeeding interest payment date.
(6)    Prior to due presentment for the registration of a transfer of any Note,
the Trustee, any Agent and the Issuer may deem and treat the Person in whose
name any Note is registered as the absolute owner of such Note for the purpose
of receiving payment of principal of and interest on such Notes and for all
other purposes, and none of the Trustee, any Agent or the Issuer shall be
affected by notice to the contrary.
(7)    The Trustee shall authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.




 
30
 




--------------------------------------------------------------------------------





(8)    All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.
(9)    The Trustee shall have no obligation or duty to monitor, determine or
inquire as to compliance with any restrictions on transfer imposed under this
Indenture or under applicable law with respect to any transfer of any interest
in any Global Notes (including any transfers between or among depositary
participants or beneficial owners of interests in any Global Notes) other than
to require delivery of such certificates and other documentation or evidence as
are expressly required by, and to do so if and when expressly required by the
terms of, this Indenture, and to examine the same to determine substantial
compliance as to form with the express requirements hereof.
(10)    Neither the Trustee nor any Agent shall have any responsibility or
liability for any actions taken or not taken by the Depositary.

Section 2.07    Replacement Notes.
If any mutilated Note is surrendered to the Trustee or the Issuer and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuer shall issue and the Trustee, upon receipt of an
Authentication Order, shall authenticate a replacement Note if the Trustee’s
requirements are met. An indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Issuer to protect the Issuer,
the Trustee, any Agent and any authenticating agent from any loss that any of
them may suffer if a Note is replaced. The Issuer may charge for its expenses
(including the Trustee’s expenses) in replacing a Note.
Every replacement Note is an additional obligation of the Issuer and shall be
entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.

Section 2.08    Outstanding Notes.
The Notes outstanding at any time are all the Notes authenticated by the Trustee
except for those canceled by it, those delivered to it for cancelation, those
reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuer or an Affiliate of the Issuer holds
the Note.
If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.




 
31
 




--------------------------------------------------------------------------------





If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.
If the Paying Agent (other than the Issuer, a Subsidiary of the Issuer or an
Affiliate of any thereof) holds, on a redemption date or maturity date, money
sufficient to pay Notes payable on that date, then on and after that date such
Notes shall be deemed to be no longer outstanding and shall cease to accrue
interest.

Section 2.09    Treasury Notes.
In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver or consent, Notes owned by the Issuer or
any of its Affiliates shall be considered as though not outstanding, except that
for the purposes of determining whether the Trustee shall be protected in
relying on any such direction, waiver or consent, only Notes that the Trustee
knows are so owned shall be so disregarded.

Section 2.10    Temporary Notes.
Until certificates representing Notes are ready for delivery, the Issuer may
prepare and the Trustee, upon receipt of an Authentication Order, shall
authenticate temporary Notes. Temporary Notes shall be substantially in the form
of certificated Notes but may have variations that the Issuer considers
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuer shall prepare and the Trustee
shall authenticate Definitive Notes in exchange for temporary Notes.
Holders of temporary Notes shall be entitled to all of the benefits of this
Indenture.

Section 2.11    Cancelation.
The Issuer at any time may deliver Notes to the Trustee for cancelation. The
Registrar and Paying Agent shall forward to the Trustee any Notes surrendered to
them for registration of transfer, exchange or payment. The Trustee and no one
else shall cancel all Notes surrendered for registration of transfer, exchange,
payment, replacement or cancelation and shall dispose of such canceled Notes in
its customary manner. Upon the written request of the Issuer, the Trustee will
provide evidence of the destruction of all canceled Notes to the Issuer. The
Issuer may not issue new Notes to replace Notes that it has paid or that have
been delivered to the Trustee for cancelation.

Section 2.12    Defaulted Interest.
If the Issuer defaults in a payment of interest on the Notes, it shall pay the
defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case, at the rate provided in the Notes
and in Section 4.01 hereof. The Issuer shall notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed




 
32
 




--------------------------------------------------------------------------------





payment. The Issuer shall fix or cause to be fixed each such special record date
and payment date, provided that no such special record date may be less than
10 days prior to the related payment date for such defaulted interest. At least
15 days before the special record date, the Issuer (or, upon the written request
of the Issuer, the Trustee in the name and at the expense of the Issuer) shall
mail or cause to be mailed to Holders a notice that states the special record
date, the related payment date and the amount of such interest to be paid.

Section 2.13    Issuance of Additional Notes.
The Issuer will be entitled, upon delivery of an Officer’s Certificate, Opinion
of Counsel and Authentication Order, subject to compliance with Section 2.02
hereof, to issue Additional Notes under this Indenture, which shall have
identical terms as the Initial Notes issued on the date of this Indenture, other
than with respect to the date of issuance, the initial date from which interest
shall accrue on such Additional Notes and issue price. Without the consent of
any Holder of Notes, the Issuer will be entitled to make any amendments to this
Indenture as it reasonably determines appropriate in good faith to facilitate
the issuance of such Additional Notes.
With respect to any Additional Notes, the Issuer will set forth in a resolution
of the Board of Directors of the Issuer and an Officer’s Certificate, a copy of
each which shall be delivered to the Trustee, the following information:
(a)    the aggregate principal amount of such Additional Notes to be
authenticated and delivered pursuant to this Indenture; and
(b)    which such Additional Notes shall be Notes issued in the form of
Restricted Global Notes or Restricted Definitive Notes, as the case may be, or
shall be Notes issued in the form of Unrestricted Global Notes or Unrestricted
Definitive Notes, as the case may be.
In order for any Additional Notes to have the same CUSIP, Common Code or ISIN,
as applicable, as the Notes, such Additional Notes must be fungible with the
Notes for United States federal income tax purposes.

ARTICLE 3    
REDEMPTION AND PREPAYMENT

Section 3.01    Notices to Trustee.
If the Issuer elects to redeem Notes pursuant to the redemption provisions of
Sections 3.07, 3.09 or 3.10 hereof, it must furnish to the Trustee, at least
10 days (or, in the case of a redemption pursuant to Section 3.09 hereof, as
soon as reasonably practicable) but not more than 60 days before a redemption
date, an Officer’s Certificate setting forth:
(a)    the clause of this Indenture pursuant to which the redemption shall
occur;
(b)    the redemption date;




 
33
 




--------------------------------------------------------------------------------





(c)    the principal amount of Notes to be redeemed; and
(d)    the redemption price.

Section 3.02    Selection of Notes to Be Redeemed or Purchased.
If less than all of the Notes are to be redeemed (other than pursuant to Section
3.09 hereof) or purchased in an offer to purchase at any time, the Trustee shall
select Notes for redemption or purchase as follows:
(a)    if the Notes are listed on any internationally recognized securities
exchange, in compliance with the requirements of the principal internationally
recognized securities exchange on which the Notes are listed; or
(b)    if the Notes are not listed on any internationally recognized securities
exchange, on a pro rata basis, by lot or, in the case of Notes issued in global
form, in accordance with the applicable procedures of the Depositary.
In the event of partial redemption or purchase by lot, the particular Notes to
be redeemed or purchased shall be selected, unless otherwise provided herein,
not less than 30 nor more than 60 days prior to the redemption or purchase date
by the Trustee from the outstanding Notes not previously called for redemption
or purchase.
The Trustee shall promptly notify the Issuer in writing of the Notes selected
for redemption or purchase and, in the case of any Note selected for partial
redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected shall be in amounts of
US$200,000 or integral multiples of US$1,000 in excess of US$200,000; provided,
however, that if all of the Notes of a Holder are to be redeemed or purchased,
the entire outstanding amount of Notes held by such Holder, even if less than
$200,000 or not a multiple of US$1,000, shall be redeemed or purchased. Except
as provided in the preceding sentence, provisions of this Indenture that apply
to Notes called for redemption or purchase also apply to portions of Notes
called for redemption or purchase.

Section 3.03    Notice of Redemption.
At least 10 days but not more than 60 days before a redemption date, the Issuer
shall deliver or cause to be delivered a notice of redemption to each Holder
whose Notes are to be redeemed at its registered address, except that
(i) redemption notices may be delivered more than 60 days prior to a redemption
date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of this Indenture pursuant to Articles 8 or 10 of
this Indenture and (ii) no minimum notice period is required for a redemption
pursuant to Section 3.09 hereof.




 
34
 




--------------------------------------------------------------------------------





The notice shall identify the Notes (including the CUSIP number) to be redeemed
and shall state:
(a)    the redemption date;
(b)    the redemption price;
(c)    if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion shall be issued upon cancelation of the original Note;
(d)    the name and address of the Paying Agent;
(e)    that Notes called for redemption must be surrendered to the Paying Agent
to collect the redemption price;
(f)    that, unless the Issuer defaults in making such redemption payment,
interest on Notes called for redemption ceases to accrue on and after the
redemption date;
(g)    the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed; and
(h)    that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
At the Issuer’s request, the Trustee shall give the notice of redemption in the
Issuer’s name and at its expense; provided, however, that the Issuer has
delivered to the Trustee, at least 45 days prior to the redemption date (unless
a shorter notice is agreed to by the Trustee), an Officer’s Certificate
requesting that the Trustee give such notice and setting forth the information
to be stated in such notice as provided in the preceding paragraph.

Section 3.04    Effect of Notice of Redemption.
Once notice of redemption is mailed in accordance with Section 3.03 hereof,
Notes called for redemption become irrevocably due and payable on the redemption
date at the redemption price. If mailed in the manner provided in Section 3.03
hereof, the notice of redemption shall be conclusively presumed to have been
given whether or not the Holder receives such notice.

Section 3.05    Deposit of Redemption or Purchase Price.
One Business Day prior to the redemption or purchase date, the Issuer shall
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption or purchase price of and accrued interest and premium, if any, on all
Notes to be redeemed or purchased on that date. The Trustee or the Paying Agent
shall promptly return to the Issuer any money deposited with the Trustee or the
Paying Agent by the Issuer in excess of the amounts necessary to pay




 
35
 




--------------------------------------------------------------------------------





the redemption or purchase price of, and accrued interest and premium, if any,
on all Notes to be redeemed or purchased.
If the Issuer complies with the provisions of the preceding paragraph, on and
after the redemption or purchase date, interest shall cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Issuer to comply with the preceding paragraph, interest shall be paid on the
unpaid principal, from the redemption or purchase date until such principal is
paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.

Section 3.06    Notes Redeemed or Purchased in Part.
Upon surrender of a Note that is redeemed or purchased in part, the Issuer shall
issue and, upon receipt of an Authentication Order, the Trustee shall
authenticate for the Holder at the expense of the Issuer a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.

Section 3.07    Optional Redemption.
(a)    At any time prior to October 1, 2020, the Issuer may, on any one or more
occasions, redeem up to 35% of the aggregate principal amount of the Notes
issued under this Indenture at a redemption price of 105.500% of the principal
amount, plus accrued and unpaid interest, if any, and Additional Amounts, if
any, to (but excluding) the redemption date, with the net cash proceeds of one
or more Equity Offerings; provided that:
(1)    at least 65% of the aggregate principal amount of the Notes originally
issued under this Indenture (excluding the Notes held by the Issuer and its
Subsidiaries) remains outstanding immediately after the occurrence of such
redemption; and
(2)    the redemption occurs within 45 days of the date of the closing of such
Equity Offering.
(b)    At any time prior to October 1, 2022, the Issuer may on any one or more
occasions redeem all or part of the Notes, upon not less than 10 nor more than
60 days’ notice, at a redemption price equal to the greater of:
(1)    100% of the principal amount of the Notes to be redeemed; or
(2)    as determined by an Independent Investment Banker, the sum of the present
values of the remaining scheduled payments of principal and interest on the
Notes to be redeemed (not including any portion of such payments of interest
accrued




 
36
 




--------------------------------------------------------------------------------





to (but excluding) the date of redemption) discounted to the redemption date on
a semi-annual basis (assuming a 360-day year consisting of twelve 30-day months)
at the Adjusted Treasury Rate, plus 50 basis points,
plus, in either of the above cases, accrued and unpaid interest to (but
excluding) the date of redemption on the Notes to be redeemed.
(c)    Except pursuant to Sections 3.07(a), 3.07(b), 3.09, 3.10 and 4.10 hereof,
the Notes shall not be redeemable at the Issuer’s option prior to October 1,
2022.
(d)    On or after October 1, 2022, the Issuer may on any one or more occasions
redeem all or a part of the Notes, upon not less than 10 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest, if any, on the Notes
redeemed, to (but excluding) the applicable date of redemption, if redeemed
during the twelve-month period beginning on October 1 of the years indicated
below, subject to the rights of Holders on the relevant record date to receive
interest on the relevant interest payment date:
Year
Percentage
2022
102.750
%
2023
101.833
%
2024
100.917
%
2025 and thereafter
100.000
%

Unless the Issuer defaults in the payment of the redemption price, interest
shall cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date.
(e)    Any redemption set forth under Section 3.07(a), (b) or (d) hereof may, at
the discretion of the Issuer, be subject to the satisfaction of one or more
conditions precedent. If such redemption is so subject to satisfaction of one or
more conditions precedent, such notice shall describe each such condition, and
if applicable, shall state that, in the Issuer’s discretion, the redemption date
may be delayed until such time (provided, however, that any delayed redemption
date shall not be more than 60 days after the date the relevant notice of
redemption was sent) as any or all such conditions shall be satisfied, or such
redemption or purchase may not occur and such notice may be rescinded in the
event that any or all such conditions shall not have been satisfied by the
redemption date or by the redemption date as so delayed. In addition, the Issuer
may provide in such notice that payment of the redemption price and performance
of the Issuer’s obligations with respect to such redemption may be performed by
another Person.

Section 3.08    Mandatory Redemption.
The Issuer is not required to make mandatory redemption or sinking fund payments
with respect to the Notes.




 
37
 




--------------------------------------------------------------------------------






Section 3.09    Mandatory Disposition or Redemption Pursuant to Gaming Laws.
Notwithstanding any other provision hereof, if any Gaming Authority requires a
Holder or Beneficial Owner of Notes to be licensed, qualified or found suitable
under any applicable Gaming Law and the Holder or Beneficial Owner (1) fails to
apply for a license, qualification or finding of suitability within 30 days
after being requested to do so (or such lesser period as required by the Gaming
Authority) or (2) is notified by a Gaming Authority that it shall not be
licensed, qualified or found suitable, the Issuer shall have the right, at its
option, to:
(a)    require the Holder or Beneficial Owner to dispose of its Notes within
30 days (or such lesser period as required by the Gaming Authority) following
the earlier of:
(1)    the termination of the period described above for the Holder or
Beneficial Owner to apply for a license, qualification or finding of suitability
if the Holder fails to apply for a license, qualification or finding of
suitability during such period; or
(2)    the receipt of the notice from the Gaming Authority that the Holder or
Beneficial Owner shall not be licensed, qualified or found suitable by the
Gaming Authority; or
(b)    redeem the Notes of the Holder or Beneficial Owner at a redemption price
equal to:
(1)    the price required by applicable law or by order of any Gaming Authority;
or
(2)    the lesser of:
(A)    the principal amount of the Notes; and
(B)    the price that the Holder or Beneficial Owner paid for the Notes,
in either case, together with accrued and unpaid interest, if any, on the Notes
to (but excluding) the earlier of (i) the date of redemption or such earlier
date as is required by the Gaming Authority or (ii) the date of the finding of
unsuitability by the Gaming Authority, which may be less than 30 days following
the notice of redemption. The Issuer shall notify the Trustee in writing of any
redemption pursuant to this Section 3.09 as soon as reasonably practicable.
Immediately upon a determination by a Gaming Authority that a Holder or
Beneficial Owner of Notes shall not be licensed, qualified or found suitable,
the Holder or Beneficial Owner shall not have any further rights with respect to
the Notes to:
(a)    exercise, directly or indirectly, through any Person, any right conferred
by the Notes; or




 
38
 




--------------------------------------------------------------------------------





(b)    receive any interest or any other distribution or payment with respect to
the Notes, or any remuneration in any form from the Issuer for services rendered
or otherwise, except the redemption price of the Notes.
The Issuer is not required to pay or reimburse any Holder or Beneficial Owner of
Notes who is required to apply for such license, qualification or finding of
suitability for the costs relating thereto. Those expenses shall be the
obligation of the Holder or Beneficial Owner.

Section 3.10    Redemption Upon Changes in Withholding Taxes
(a)    The Notes may be redeemed, at the option of the Issuer, as a whole but
not in part, upon giving not less than 10 days’ nor more than 60 days’ notice to
the Holders (which notice shall be irrevocable), at a redemption price equal to
100% of the principal amount thereof, together with accrued and unpaid interest,
if any, to (but excluding) the date fixed by the Issuer or the Surviving Person,
as the case may be, for redemption if, as a result of:
(1)    any change in, or amendment to, the laws (or any regulations or rulings
promulgated thereunder) of a Relevant Jurisdiction affecting taxation; or
(2)    any change in, or amendment to, an existing official position, or the
stating of an official position, regarding the application, administration or
interpretation of such laws, regulations or rulings (including a holding,
judgment or order by a court of competent jurisdiction),
which change, amendment, application or interpretation is proposed and becomes
effective or, in the case of an official positions, is announced, on or after
(i) with respect to the Issuer, the date of this Indenture or (ii) with respect
to any Surviving Person, the date such Surviving Person becomes a Surviving
Person with respect to any payment due or to become due under the Notes or this
Indenture, the Issuer or the Surviving Person, as the case may be, is, or on the
next interest payment date would be, required to pay Additional Amounts, and
such requirement cannot be avoided by the Issuer or the Surviving Person, as the
case may be, taking reasonable measures available to it; provided that changing
the jurisdiction of incorporation of the Issuer or any Subsidiary shall not be
considered a reasonable measure; and provided, further, that no such notice of
redemption shall be given earlier than 90 days prior to the earliest date on
which the Issuer or the Surviving Person, as the case may be, would be obligated
to pay such Additional Amounts if a payment in respect of the Notes were then
due and unless at the time such notice is given, the obligation to pay
Additional Amounts remains in effect.
(b)    Prior to the mailing of any notice of redemption of the Notes pursuant to
the foregoing, the Issuer or the Surviving Person, as the case may be, shall
deliver to the Trustee:
(1)    an Officer’s Certificate stating that such change or amendment referred
to in the prior paragraph has occurred, describing the facts related thereto and
stating




 
39
 




--------------------------------------------------------------------------------





that such requirement cannot be avoided by the Issuer or the Surviving Person,
as the case may be, taking reasonable measures available to it; and
(2)    an Opinion of Counsel of recognized international standing to the effect
that the requirement to pay such Additional Amounts results from the
circumstances referred to in the prior paragraph.
(c)    The Trustee shall accept such certificate and opinion as sufficient
evidence of the satisfaction of the conditions precedent described above, in
which event it shall be conclusive and binding on the Holders.

ARTICLE 4    
COVENANTS

Section 4.01    Payment of Notes.
The Issuer shall pay or cause to be paid the principal of, premium, if any, and
interest on the Notes on the dates and in the manner provided in the Notes.
Principal, premium, if any, and interest shall be considered paid on the date
due if the Paying Agent, if other than the Issuer or a Subsidiary thereof, holds
as of 10:00 a.m. New York City Time on the due date money deposited by the
Issuer in immediately available funds and designated for and sufficient to pay
all principal, premium, if any, and interest then due.
The Issuer shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at the rate equal to
1% per annum in excess of the then applicable interest rate on the Notes to the
extent lawful; it shall pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue installments of interest
(without regard to any applicable grace period) at the same rate to the extent
lawful.

Section 4.02    Maintenance of Office or Agency.
The Issuer shall maintain in the Borough of Manhattan, the City of New York, an
office or agency (which may be an office of the Trustee or an affiliate of the
Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuer in respect of the Notes and this Indenture may be served. The
Issuer shall give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuer
fails to maintain any such required office or agency or fails to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Trustee.
The Issuer may also from time to time designate one or more other offices or
agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission




 
40
 




--------------------------------------------------------------------------------





shall in any manner relieve the Issuer of its obligation to maintain an office
or agency in the Borough of Manhattan, the City of New York for such purposes.
The Issuer shall give prompt written notice to the Trustee of any such
designation or rescission and of any change in the location of any such other
office or agency.
The Issuer hereby designates the Corporate Trust Office of the Trustee as one
such office or agency of the Issuer in accordance with Section 2.03 hereof.

Section 4.03    Reports.
(1)    As long as any Notes are outstanding and the ordinary shares of the
Issuer are listed on The Stock Exchange of Hong Kong Limited (the “HKSE”) or
another internationally recognized stock exchange, the Issuer will file with the
Trustee and furnish to the Holders upon request, within 10 days after they are
filed with such exchange, true and correct copies of all financial and other
reports in the English language filed with such exchange.
(2)    If at any time Notes are outstanding and the ordinary shares of the
Issuer are not listed on an internationally recognized stock exchange, the
Issuer will file with the Trustee:
(a)    within 120 days after the end of each fiscal year, an annual report in a
form substantially similar to the Issuer’s annual report for the year ended
December 31, 2016 filed with the HKSE, including (A) a “Management Discussion
and Analysis” of financial condition and results of operations and
(B) consolidated financial statements (including statements of comprehensive
income, financial position, changes in equity and cash flows) prepared in
accordance with IFRS and audited by an internationally recognized firm of
independent accountants; and
(b)    within 90 days after the end of the second quarter of each fiscal year, a
semi-annual report in a form substantially similar to the Issuer’s interim
report for the six months ended June 30, 2017 filed with the HKSE, including
(A) a “Management Discussion and Analysis” of financial condition and results of
operations and (B) half-year condensed consolidated financial statements
(including statements of comprehensive income, financial position, changes in
equity and cash flows) prepared in accordance with IFRS and reviewed pursuant to
Hong Kong Standard on Review Engagements 2410 (or any equivalent or successor
provision) by an internationally recognized firm of independent accountants.
(3)    If at any time Notes are outstanding and the common stock of Wynn Resorts
is not listed on the Nasdaq Global Select Market or another internationally
recognized stock exchange, the Issuer will file with the Trustee, within 45 days
after the end of the first and third quarters of each fiscal year, an unaudited
quarterly condensed consolidated income statement of the Issuer prepared in
accordance with IFRS.




 
41
 




--------------------------------------------------------------------------------





(4)    If the Issuer is required to file any reports under Section 4.03(2) or
(3) hereof, the Issuer will also:
(a)    issue a press release to an internationally recognized wire service no
fewer than three Business Days prior to the first public disclosure of each such
report, announcing the date on which such report will become publicly available
and directing noteholders, prospective investors, broker-dealers and securities
analysts to contact the investor relations office of the Issuer to obtain copies
of such report;
(b)    issue a press release to an internationally recognized wire service no
fewer than three Business Days prior to the date of the conference call required
to be held in accordance with Section 4.03(4)(b) hereof, announcing the time and
date of such conference call and either including all information necessary to
access the call or directing noteholders, prospective investors, broker-dealers
and securities analysts to contact the appropriate person at the Issuer to
obtain such information; and
(c)    maintain a website to which noteholders, prospective investors,
broker-dealers and securities analysts are given access and to which the reports
and press releases required by Sections Section 4.03(2), (3), (4)(a) and (4)(b)
hereof are posted within the time periods required.
(5)    During any period in which the Issuer is neither subject to Section 13 or
15(d) of the Exchange Act, nor exempt from reporting pursuant to Rule 12g3-2(b)
thereunder, the Issuer shall provide to (i) any Holder or Beneficial Owner of a
Note or (ii) a prospective purchaser of a Note or a beneficial interest therein
designated by such Holder or Beneficial Owner, the information specified in, and
meeting the requirements of, Rule 144A(d)(4) under the Securities Act upon the
request of any Holder or Beneficial Owner of a Note.
(6)    Delivery of the reports, information and documents described in this
Section 4.03 to the Trustee is for informational purposes only, and the
Trustee’s receipt of such shall not constitute constructive notice of any
information contained therein or determinable from information contained
therein, including the Issuer’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to conclusively rely exclusively on an
Officer’s Certificate). The Trustee shall have no responsibility to determine if
reports have been provided to Holders or if the Issuer has complied with the
obligations set forth in this Section 4.03.

Section 4.04    Compliance Certificate.
(a)    The Issuer shall deliver to the Trustee, within 90 days after the end of
each fiscal year, an Officer’s Certificate stating that a review of the
activities of the Issuer and its Subsidiaries during the preceding fiscal year
has been made under the supervision of the signing Officer with a view to
determining whether the Issuer has kept, observed, performed and fulfilled its




 
42
 




--------------------------------------------------------------------------------





obligations under this Indenture, and further stating, as to each such Officer
signing such certificate, whether to the best of his or her knowledge the Issuer
has kept, observed, performed and fulfilled each and every covenant contained in
this Indenture and is not in default in the performance or observance of any of
the terms, provisions and conditions of this Indenture (and, if a Default or
Event of Default has occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Issuer is taking or
proposes to take with respect thereto) and that to the best of his or her
knowledge no event has occurred and remains in existence by reason of which
payments on account of the principal of or interest, if any, on the Notes is
prohibited or if such event has occurred, a description of the event and what
action the Issuer is taking or proposes to take with respect thereto.
(b)    So long as not contrary to the then current recommendations of the Hong
Kong Institute of Certified Public Accountants, the year-end financial
statements filed pursuant to Section 4.03 above shall be accompanied by a
written statement of the Issuer’s independent public accountants (who shall be
an internationally recognized firm) that in making the examination necessary for
certification of such financial statements, nothing has come to their attention
that would lead them to believe that the Issuer has violated any provisions of
Article 4 or Article 5 hereof or, if any such violation has occurred, specifying
the nature and period of existence thereof, it being understood that such
accountants shall not be liable directly or indirectly to any Person for any
failure to obtain knowledge of any such violation.
(c)    So long as any of the Notes are outstanding, the Issuer shall deliver to
the Trustee, forthwith upon any Officer becoming aware of any Default or Event
of Default, an Officer’s Certificate specifying such Default or Event of Default
and what action the Issuer is taking or proposes to take with respect thereto.

Section 4.05    Taxes.
The Issuer shall pay, and shall cause each of its Subsidiaries to pay, prior to
delinquency, all material taxes, assessments, and governmental levies except
such as are contested in good faith and by appropriate proceedings or where the
failure to effect such payment is not adverse in any material respect to the
Holders of the Notes.

Section 4.06    Stay, Extension and Usury Laws.
The Issuer covenants (to the extent that it may lawfully do so) that it shall
not at any time insist upon, plead, or in any manner whatsoever claim or take
the benefit or advantage of, any stay, extension or usury law wherever enacted,
now or at any time hereafter in force, that may affect the covenants or the
performance of this Indenture; and the Issuer (to the extent that it may
lawfully do so) hereby expressly waives all benefit or advantage of any such
law, and covenants that it shall not, by resort to any such law, hinder, delay
or impede the execution of any power herein granted to the Trustee, but shall
suffer and permit the execution of every such power as though no such law has
been enacted.




 
43
 




--------------------------------------------------------------------------------






Section 4.07    Corporate and Organizational Existence.
Subject to Article 5 hereof, the Issuer shall do or cause to be done all things
necessary to preserve and keep in full force and effect:
(a)    its corporate or limited liability company existence, and the corporate,
partnership or other existence of each of its Significant Subsidiaries, in
accordance with their respective organizational documents (as the same may be
amended from time to time); and
(b)    the rights (charter and statutory), licenses and franchises of the Issuer
and its Subsidiaries; provided, however, that the Issuer shall not be required
to preserve any such right, license or franchise, or the corporate, partnership
or other existence of any of its Subsidiaries, if the Board of Directors of the
Issuer shall determine that the preservation thereof is no longer desirable in
the conduct of the business of the Issuer and its Subsidiaries, taken as a
whole, and that the loss thereof is not adverse in any material respect to the
Holders of the Notes.

Section 4.08    Offer to Purchase Upon Change of Control Triggering Event.
(a)    Upon the occurrence of a Change of Control Triggering Event, the Issuer
shall make an offer (a “Change of Control Offer”) to each Holder to repurchase
all or any part (equal to US$200,000 or an integral multiple of US$1,000 in
excess of US$200,000) of each Holder’s Notes at a purchase price equal to 101%
of the aggregate principal amount thereof plus accrued and unpaid interest on
the Notes purchased, if any, to (but excluding) the date of purchase (subject to
the right of holders of record on the relevant record date to receive interest
due on the relevant interest payment date), except to the extent the Issuer has
previously or concurrently elected to redeem the Notes in full as described in
Section 3.07 or Section 3.10 (the “Change of Control Payment”). Within ten days
following any Change of Control Triggering Event, the Issuer shall mail a notice
to each Holder (with a copy to the Trustee) describing the transaction or
transactions that constitute the Change of Control Triggering Event and stating:
(1)    that the Change of Control Offer is being made pursuant to this Section
4.08 and that all Notes tendered shall be accepted for payment;
(2)    the purchase price and the purchase date, which shall be no earlier than
10 days and no later than 60 days from the date such notice is mailed (the
“Change of Control Payment Date”);
(3)    that any Note not tendered shall continue to accrue interest;
(4)    that, unless the Issuer defaults in the payment of the Change of Control
Payment, all Notes accepted for payment pursuant to the Change of Control Offer
shall cease to accrue interest after the Change of Control Payment Date;
(5)    that Holders electing to have any Notes purchased pursuant to a Change of
Control Offer shall be required to surrender the Notes, with the form entitled
“Option




 
44
 




--------------------------------------------------------------------------------





of Holder to Elect Purchase” attached to the Notes completed, or transfer by
book-entry transfer, to the Paying Agent at the address specified in the notice
prior to the close of business on the third Business Day preceding the Change of
Control Payment Date;
(6)    that Holders shall be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, facsimile transmission
or letter setting forth the name of the Holder, the principal amount of Notes
delivered for purchase, and a statement that such Holder is withdrawing his
election to have the Notes purchased; and
(7)    that Holders whose Notes are being purchased only in part shall be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered, which unpurchased portion must be equal to US$200,000 or in
integral multiples of US$1,000 in excess of US$200,000.
To the extent that the provisions of any applicable securities laws or
regulations conflict with the provisions of this Section 4.08 and Section 4.10,
the Issuer shall comply with the applicable securities laws and regulations and
shall not be deemed to have breached its obligations under this Section 4.08 by
virtue of such compliance.
(b)    On the Change of Control Payment Date, the Issuer shall, to the extent
lawful:
(1)    accept for payment all Notes or portions thereof properly tendered
pursuant to the Change of Control Offer;
(2)    deposit with the Paying Agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and
(3)    deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officer’s Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Issuer.
The Paying Agent shall promptly deliver to each Holder of Notes properly
tendered the Change of Control Payment for such Notes, and the Trustee shall
promptly authenticate and mail (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any; provided that each new Note shall be in a
principal amount of US$200,000 or in integral multiples of US$1,000 in excess of
US$200,000. The Issuer shall publicly announce the results of the Change of
Control Offer on or as soon as practicable after the Change of Control Payment
Date.
(c)    Notwithstanding anything to the contrary in this Section 4.08, the Issuer
shall not be required to make a Change of Control Offer upon a Change of Control
Triggering Event if (1) a third party makes the Change of Control Offer in the
manner, at the times and otherwise




 
45
 




--------------------------------------------------------------------------------





in compliance with the requirements set forth in this Section 4.08 and purchases
all Notes validly tendered and not withdrawn under the Change of Control Offer
or (2) a notice of redemption has been given pursuant to Section 3.07, 3.09 or
3.10 hereof, unless and until there is a default in payment of the applicable
redemption price.

Section 4.09    Additional Amounts.
(a)    All payments by or on behalf of the Issuer or the surviving entity
described under Section 5.01 hereof (the “Surviving Person”) under or with
respect to (including any principal of, and premium (if any) and interest on)
the Notes shall be made without withholding or deduction for, or on account of,
any present or future taxes, duties, assessments or governmental charges
(including, without limitation, penalties, interest and other similar
liabilities related thereto) of whatever nature (“Taxes”) imposed or levied by
or within any jurisdiction in which the Issuer or the Surviving Person is
organized, resident or doing business for tax purposes or any jurisdiction from
or through which payment is made (including the jurisdiction of any Paying
Agent), or, in each case, any political subdivision or taxing authority thereof
or therein (each, as applicable, a “Relevant Jurisdiction”), unless such
withholding or deduction is required by law or by regulation or governmental
policy having the force of law.
(b)    In the event that any such withholding or deduction is so required, the
Issuer or the Surviving Person, as the case may be, shall make such withholding
or deduction, make payment of the amount so withheld or deducted to the
appropriate governmental authority as required by applicable law and pay such
additional amounts (“Additional Amounts”) as shall result in receipt of such
amounts that would have been received had no such withholding or deduction been
required, provided that no Additional Amounts shall be payable with respect to
any Note:
(1)    for or on account of:
(A)    any Taxes that would not have been imposed but for:
(i)    the existence of any present or former connection between the Holder or
Beneficial Owner (or between a fiduciary, settlor, beneficiary, member or
shareholder of, or possession of power over, such Holder or Beneficial Owner, if
such Holder or Beneficial Owner is an estate, a trust, a partnership, or a
corporation) of such Note, as the case may be, and the Relevant Jurisdiction,
including without limitation, such Holder or Beneficial Owner being or having
been a citizen, domiciliary or resident of such Relevant Jurisdiction, being or
having been treated as a resident of such Relevant Jurisdiction, being or having
been present or engaged in a trade or business in such Relevant Jurisdiction or
having or having had a permanent establishment in such Relevant Jurisdiction,
other than any connection arising from the mere receipt, ownership, holding or
disposition of the Notes or the receipt of payments thereunder




 
46
 




--------------------------------------------------------------------------------





or merely by reason of the exercise or enforcement of rights under any Notes;
(ii)    the presentation of such Note (where presentation is required) more than
30 days after the later of the date on which the payment of the principal of,
premium (if any) or interest on, such Note became due and payable pursuant to
the terms thereof or was made or duly provided for, except to the extent that
the Holder thereof would have been entitled to such Additional Amounts if it had
presented such Note for payment on any date within such 30-day period;
(iii)    the failure of the Holder or Beneficial Owner of such Note to comply
with a timely request of the Issuer or the Surviving Person addressed to such
Holder or Beneficial Owner to provide information or other evidence concerning
such Holder’s or Beneficial Owner’s nationality, residence, identity or
connection with the Relevant Jurisdiction; or
(iv)    the presentation of any Note for payment by or on behalf of a Holder of
Notes who would have been able to avoid such withholding or deduction by
presenting the relevant Note to another Paying Agent;
(B)    any estate, inheritance, gift, sales, transfer, capital gains, personal
property or similar Tax or any excise Tax imposed on the transfer of Notes;
(C)    any Taxes that are payable other than by withholding or deduction from
payments of principal of, or premium (if any) or interest on the Note;
(D)    any tax, duty, assessment or other governmental charge which is required
to be deducted or withheld under Sections 1471 through 1474 of the U.S. Internal
Revenue Code of 1986, as amended, or any amended or successor versions of such
Sections (“FATCA”), any regulations or other guidance thereunder, or any
agreement (including any intergovernmental agreement) entered into in connection
therewith, or any law, regulation or other official guidance enacted in any
jurisdiction implementing FATCA or an intergovernmental agreement in respect of
FATCA; or
(E)    any combination of Taxes referred to in the preceding clauses (A), (B),
(C) and (D); or
(2)    with respect to any payment of the principal of, or premium (if any) or
interest on, such Note to or for the account of a fiduciary, partnership,
limited liability company or other fiscally transparent entity or any other
person (other than the sole Beneficial Owner of such payment) to the extent that
a beneficiary or settlor with respect




 
47
 




--------------------------------------------------------------------------------





to that fiduciary, or a partner or member of that partnership or an interest
Holder in that limited liability company or fiscally transparent entity or a
Beneficial Owner with respect to such other person, as the case may be, would
not have been entitled to such Additional Amounts had such beneficiary, settlor,
partner, member, interest Holder or Beneficial Owner held directly the Note with
respect to which such payment was made.
(c)    In addition to the foregoing, the Issuer and the Surviving Person shall
pay and indemnify the Holder for any present or future stamp, issue,
registration, court, property or documentary taxes, or any other excise or
property taxes, charges or similar levies or taxes (including without
limitation, interest and penalties with respect thereto) levied by any Relevant
Jurisdiction on the execution, delivery, registration or enforcement of any of
the Notes, this Indenture or any other document or instrument referred to
therein or on the receipt of any payments with respect thereto (limited, solely
in the case of taxes attributable to the receipt of any payments with respect
thereto, to any such taxes imposed in a Relevant Jurisdiction that are not
excluded under Sections 4.09(b)(1)(A) thorough (C) hereof (or any combination
thereof) or Section 4.09(b)(2) hereof and excluding, for the avoidance of doubt,
any net income taxes imposed on the receipt of any payments with respect
thereto).
(d)    If the Issuer or the Surviving Person, as the case may be, becomes aware
that it shall be obligated to pay Additional Amounts with respect to any payment
under or with respect to the Notes, the Issuer or the Surviving Person, as the
case may be, shall deliver to the Trustee on a date that is at least 30 days
prior to the date of that payment (unless the obligation to pay Additional
Amounts arises, or the Issuer or the Surviving Person becomes aware of such
obligation, after the 30th day prior to that payment date, in which case the
Issuer or the Surviving Person, as the case may be, shall notify the Trustee
promptly thereafter) an Officer’s Certificate stating the fact that Additional
Amounts shall be payable and the amount estimated to be payable. The Officer’s
Certificate must also set forth any other information reasonably necessary to
enable the Paying Agent to pay Additional Amounts to Holders on the relevant
payment date. The Trustee shall be entitled to rely solely on such Officer’s
Certificate as conclusive proof that such payments are necessary and shall not
be responsible for the calculation of any Additional Amounts. Upon request, the
Issuer or the Surviving Person shall provide the Trustee with documentation
reasonably satisfactory to the Trustee evidencing the payment of Additional
Amounts.
(e)    The Issuer or the Surviving Person shall make all withholdings and
deductions required by law and shall remit the full amount deducted or withheld
to the relevant tax authority in accordance with applicable law. The Issuer or
the Surviving Person shall provide to the Trustee an official receipt or, if
official receipts are not obtainable, other documentation reasonably
satisfactory to the Trustee evidencing the payment of any Taxes so deducted or
withheld. Upon request, the Trustee shall make available to Holders copies of
those receipts or other documentation, as the case may be. The Trustee shall not
be responsible for ensuring that the withholding and deduction of any amount has
been properly made.




 
48
 




--------------------------------------------------------------------------------





(f)    Whenever there is mentioned in any context the payment of principal of,
and any premium or interest on, any Note, such mention shall be deemed to
include payment of Additional Amounts provided for in this Indenture to the
extent that, in such context, Additional Amounts are, were or would be payable
in respect thereof.
(g)    The obligations set forth in this Section 4.09 shall survive any
termination, defeasance or discharge of this Indenture, any transfer by a Holder
or Beneficial Owner of its Notes, and shall apply, mutatis mutandis, to any
jurisdiction in which any successor Person to the Issuer is organized, resident
or doing business for tax purposes or any jurisdiction from or through which
payment is made.

Section 4.10    Special Put Option. Upon the occurrence of a Special Put Option
Triggering Event, each Holder shall have the right to require the Issuer to
repurchase all or any part of such Holder’s Notes pursuant to a Special Put
Option Offer (as defined below) as set forth below. In the Special Put Option
Offer, the Issuer shall offer to purchase the Notes at a purchase price in cash
equal to 100% of the principal amount thereof, plus accrued and unpaid interest,
if any, and Additional Amounts, if any, to (but excluding) the date of
repurchase (subject to the right of Holders on the relevant record date to
receive interest due on the relevant interest payment date), except to the
extent the Issuer has exercised its right to redeem the Notes in full by
delivery of a notice of redemption pursuant to Section 3.03 hereof. Within ten
(10) days following the occurrence of a Special Put Option Triggering Event,
except to the extent that the Issuer has exercised its right to redeem the Notes
in full by delivery of a notice of redemption pursuant to Section 3.03 or
Section 3.09 hereof, the Issuer shall mail a notice (a “Special Put Option
Offer”) to each Holder with a copy to the Trustee and the Paying Agent stating:
(1)    that a Special Put Option Triggering Event has occurred and that such
Holder has the right to require the Issuer to repurchase such Holder’s Notes at
a repurchase price in cash equal to 100% of the principal amount thereof, plus
accrued and unpaid interest, if any, and Additional Amounts, if any, to (but
excluding) the date of repurchase (subject to the right of Holders of record on
a record date to receive interest on the relevant interest payment date);
(2)    the repurchase date (which shall be no earlier than 10 days nor later
than 60 days from the date such notice is mailed); and
(3)    the instructions determined by the Issuer, consistent with this covenant,
that a Holder must follow in order to have its Notes repurchased.
(b)    On the date of repurchase pursuant to a Special Put Option Offer, the
Issuer shall, to the extent lawful:
(1)    accept for payment all Notes or portions of Notes properly tendered
pursuant to the Special Put Option Offer;




 
49
 




--------------------------------------------------------------------------------





(2)    deposit with the Paying Agent an amount equal to the repurchase price,
plus accrued and unpaid interest, if any, and Additional Amounts, if any, to but
excluding the date of repurchase (the “Special Put Option Payment”), in respect
of all Notes or portions of Notes properly tendered; and
(3)    deliver or cause to be delivered to the Trustee, the Notes properly
accepted together with an Officer’s Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Issuer.
The Paying Agent shall promptly mail to each Holder of Notes properly tendered
the Special Put Option Payment for such Notes, and upon receipt of an
Authentication Order, the Trustee shall promptly authenticate and mail (or cause
to be transferred by book entry) to each Holder a new Note equal in principal
amount to any unpurchased portion of the Notes surrendered, if any.
(c)    Notwithstanding anything to the contrary in this Section 4.10, the Issuer
will not be required to make a Special Put Option Offer upon a Special Put
Option Triggering Event if (1) a third party makes the Special Put Option Offer
in the manner, at the times and otherwise in compliance with the requirements
set forth in the Indenture applicable to a Special Put Option Offer made by the
Issuer and purchases all Notes properly tendered and not withdrawn under the
Special Put Option Offer, or (2) notice of redemption has been given in
accordance with the terms of the Indenture, as described above under Section
3.07 hereof or Section 3.09 hereof pursuant to which the Issuer has exercised
its right to redeem the Notes in full, unless and until there is a default in
payment of the applicable redemption price.
(d)    Notes repurchased by the Issuer pursuant to a Special Put Option Offer
will have the status of Notes issued but not outstanding or will be retired and
canceled at the option of the Issuer. Subject to Section 2.09 hereof, Notes
purchased by a third party pursuant to the preceding paragraph will have the
status of Notes issued and outstanding.
(e)    The provisions described above that require the Issuer to make a Special
Put Option Offer following a Special Put Option Triggering Event will be
applicable whether or not any other provisions of this Indenture are applicable.
(f)    For the avoidance of doubt, following the repurchase date applicable to a
Special Put Option Offer, holders of Notes who did not properly tender their
Notes in the Special Put Option Offer will not have the further right to require
Wynn Macau to repurchase such holders’ Notes with respect to that Special Put
Option Triggering Event.

ARTICLE 5    
SUCCESSORS




 
50
 




--------------------------------------------------------------------------------






Section 5.01    Merger, Consolidation or Sale of Assets.
The Issuer shall not, directly or indirectly, (1) consolidate or merge with or
into another Person (whether or not the Issuer is the surviving entity) or
(2) sell, assign, transfer, convey or otherwise dispose of all or substantially
all of the properties or assets of the Issuer and its Subsidiaries, taken as a
whole, in one or more related transactions, to another Person, unless:
(1)    either (a) the Issuer is the surviving entity or (b) the Person formed by
or surviving any such consolidation or merger (if other than the Issuer) or to
which such sale, assignment, transfer, conveyance or other disposition shall
have been made is a corporation organized or existing under the laws of Hong
Kong, Macau, Singapore, the Cayman Islands, the British Virgin Islands, Bermuda,
the Isle of Man, the United States, any state of the United States or the
District of Columbia;
(2)    the Person formed by or surviving any such consolidation or merger (if
other than the Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition shall have been made assumes all the obligations
of the Issuer under the Notes and this Indenture pursuant to a supplemental
indenture; and
(3)    immediately after such transaction, no Default or Event of Default shall
have occurred and is continuing.
For the avoidance of doubt, a pledge, mortgage, charge, lien, encumbrance,
hypothecation or grant of any other security interest on an asset or property
shall not be considered as a sale, assignment, transfer, conveyance or disposal
of such asset or property.

Section 5.02    Successor Corporation Substituted.
Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the assets of the
Issuer in a transaction that is subject to, and that complies with the
provisions of, Section 5.01 hereof, the successor Person formed by such
consolidation or into or with which the Issuer is merged or to which such sale,
assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, lease, conveyance or other disposition, the
provisions of this Indenture referring to the “Issuer” shall refer instead to
the successor Person and not to the Issuer), and may exercise every right and
power of the Issuer under this Indenture with the same effect as if such
successor Person had been named as the Issuer herein; provided, however, that
the predecessor Issuer shall not be relieved from the obligation to pay the
principal of and interest and premium, if any, on the Notes, except in the case
of a sale of all of the Issuer’s assets in a transaction that is subject to, and
that complies with the provisions of Section 5.01 hereof.

ARTICLE 6    
DEFAULTS AND REMEDIES




 
51
 




--------------------------------------------------------------------------------






Section 6.01    Events of Default.
Each of the following is an “Event of Default”:
(a)    default for 30 days in the payment when due of interest on the Notes;
(b)    default in the payment when due (at maturity, upon redemption, repurchase
or otherwise) of the principal of, or premium, if any, on the Notes;
(c)    failure by the Issuer:
(1)    to comply with any payment obligations (including, without limitation,
obligations as to the timing or amount of such payments) described under Section
4.08 and Section 4.10 hereof; or
(2)    to comply with Section 5.01 hereof;
(d)    failure by the Issuer for 60 days after receipt of written notice from
the Trustee or the Holders of at least 25% in aggregate principal amount of the
Notes then outstanding voting as a single class to comply with any of the other
agreements in this Indenture not identified in Sections 6.01(a), (b) or (c)
hereof;
(e)    default under any mortgage, indenture or instrument under which there may
be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Issuer or any of its Subsidiaries (or the payment of which
is guaranteed by the Issuer or any of its Subsidiaries), whether such
Indebtedness or guarantee exists on the date of this Indenture, or is created
after the date of this Indenture, if that default results in the acceleration of
such Indebtedness prior to its express maturity, and, in each case, the
principal amount of any such Indebtedness, together with the principal amount of
any other such Indebtedness the maturity of which has been so accelerated,
aggregates US$50.0 million (or the Dollar Equivalent thereof) or more, if such
acceleration is not annulled within 30 days after written notice as provided in
this Indenture;
(f)    failure by the Issuer or any of its Significant Subsidiaries to pay final
non-appealable judgments (not paid or covered by insurance as to which the
relevant insurance company has not denied responsibility) rendered against the
Issuer or any Significant Subsidiary aggregating in excess of US$50.0 million
(or the Dollar Equivalent thereof), which judgments are not paid, bonded,
discharged or stayed for a period of 60 days;
(g)    the Issuer or any of its Subsidiaries that is a Significant Subsidiary or
any group of Subsidiaries of the Issuer that, taken together, would constitute a
Significant Subsidiary pursuant to or within the meaning of Bankruptcy Law:
(1)    commences a voluntary case;




 
52
 




--------------------------------------------------------------------------------





(2)    consents to the entry of an order for relief against it in an
involuntary case;
(3)    consents to the appointment of a custodian of it or for all or
substantially all of its property;
(4)    makes a general assignment for the benefit of its creditors; or
(5)    generally is not paying its debts as they become due; or
(h)    a court of competent jurisdiction enters an order or decree under any
Bankruptcy Law that:
(1)    is for relief against the Issuer or any of its Subsidiaries that is a
Significant Subsidiary or any group of Subsidiaries of the Issuer that, taken
together, would constitute a Significant Subsidiary in an involuntary case;
(2)    appoints a custodian of the Issuer or any of its Subsidiaries that is a
Significant Subsidiary or any group of Subsidiaries of the Issuer that, taken
together, would constitute a Significant Subsidiary or for all or substantially
all of the property of the Issuer or any of its Subsidiaries that is a
Significant Subsidiary or any group of Subsidiaries of the Issuer that, taken
together, would constitute a Significant Subsidiary; or
(3)    orders the liquidation of the Issuer or any of its Subsidiaries that is a
Significant Subsidiary or any group of Subsidiaries of the Issuer that, taken
together, would constitute a Significant Subsidiary;
and the order or decree remains unstayed and in effect for 60 consecutive days.

Section 6.02    Acceleration.
In the case of an Event of Default specified in clause (g) or (h) of Section
6.01 hereof, all outstanding Notes shall become due and payable immediately
without further action or notice. If any other Event of Default occurs and is
continuing, the Trustee or the Holders of at least 25% in aggregate principal
amount of the then outstanding Notes may declare all the Notes to be due and
payable immediately.
Upon any such declaration, the Notes shall become due and payable immediately.
The Holders of a majority in aggregate principal amount of the then outstanding
Notes by written notice to the Trustee may on behalf of all of the Holders
rescind an acceleration and its consequences if (i) the rescission would not
conflict with any judgment or decree, (ii) all existing Events of Default
(except nonpayment of principal, interest or premium, if any, that has become
due solely because of the acceleration) have been cured or waived and
(iii) there has been paid to or deposited with the Trustee a sum sufficient to
pay all amounts due to the




 
53
 




--------------------------------------------------------------------------------





Trustee and to reimburse the Trustee for any and all fees, expenses and
disbursements advanced by the Trustee, its agents and its counsel incurred in
connection with such Default.

Section 6.03    Other Remedies.
If an Event of Default occurs and is continuing, the Trustee may pursue any
available remedy to collect the payment of principal, premium, if any, and
interest on the Notes or to enforce the performance of any provision of the
Notes or this Indenture.
The Trustee may maintain a proceeding even if it does not possess any of the
Notes or does not produce any of them in the proceeding. A delay or omission by
the Trustee or any Holder of a Note in exercising any right or remedy accruing
upon an Event of Default shall not impair the right or remedy or constitute a
waiver of or acquiescence in the Event of Default. All remedies are cumulative
to the extent permitted by law.

Section 6.04    Waiver of Defaults.
Subject to Section 6.02 hereof, Holders of not less than a majority in aggregate
principal amount of the then outstanding Notes by notice to the Trustee may, on
behalf of the Holders of all of the Notes, waive an existing Default or Event of
Default and its consequences hereunder, except a continuing Default or Event of
Default in the payment of the principal of, premium, if any, or interest on, the
Notes (including in connection with an offer to purchase); provided, however,
that the Holders of a majority in aggregate principal amount of the then
outstanding Notes may rescind an acceleration and its consequences, including
any related payment default that resulted from such acceleration. Upon any such
waiver, such Default shall cease to exist, and any Event of Default arising
therefrom shall be deemed to have been cured for every purpose of this
Indenture; but no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon.

Section 6.05    Control by Majority.
Holders of a majority in principal amount of the then outstanding Notes may
direct the time, method and place of conducting any proceeding for exercising
any remedy available to the Trustee or exercising any trust or power conferred
on it. In addition, the Trustee may refuse to follow any direction that
conflicts with law or this Indenture that the Trustee determines in good faith
may be unduly prejudicial to the rights of other Holders of Notes not joining in
the giving of such direction or that may involve the Trustee in personal
liability.




 
54
 




--------------------------------------------------------------------------------






Section 6.06    Limitation on Suits.
Except to enforce the right to receive payment of principal, interest or
premium, if any, when due, a Holder of a Note may pursue a remedy with respect
to this Indenture or the Notes only if:
(a)    such Holder of a Note gives to the Trustee written notice that an Event
of Default is continuing;
(b)    the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;
(c)    such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity reasonably satisfactory to the Trustee against any loss,
liability, claim or expense;
(d)    the Trustee does not comply with the request within 60 days after receipt
of the request and the offer of security or indemnity; and
(e)    during such 60-day period, the Holders of a majority in aggregate
principal amount of the then outstanding Notes do not give the Trustee a
direction inconsistent with such request within such 60-day period.
A Holder of a Note may not use this Indenture to prejudice the rights of another
Holder of a Note or to obtain a preference or priority over another Holder of a
Note (it being understood that the Trustee does not have an affirmative duty to
ascertain whether or not such actions or forbearances are unduly prejudicial to
such Holders).

Section 6.07    Rights of Holders of Notes to Receive Payment.
Notwithstanding any other provision of this Indenture, but except as provided in
Section 9.02, the right of any Holder of a Note to receive payment of principal,
premium, if any, and interest on the Note, on or after the respective due dates
expressed in the Note (including in connection with an offer to purchase), or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder.

Section 6.08    Collection Suit by Trustee.
If an Event of Default specified in Section 6.01(a) or (b) hereof occurs and is
continuing, the Trustee is authorized to recover judgment in its own name and as
trustee of an express trust against the Issuer for the whole amount of principal
of, premium, if any, and interest remaining unpaid on, the Notes and interest on
overdue principal and, to the extent lawful, interest and such further amount as
shall be sufficient to cover the costs and expenses of collection, including the
reasonable compensation, expenses, disbursements and advances of the Trustee,
its agents and counsel.




 
55
 




--------------------------------------------------------------------------------






Section 6.09    Trustee May File Proofs of Claim.
The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuer
(or any other obligor upon the Notes), its creditors or its property and shall
be entitled and empowered to collect, receive and distribute any money or other
property payable or deliverable on any such claims and any custodian in any such
judicial proceeding is hereby authorized by each Holder to make such payments to
the Trustee, and in the event that the Trustee shall consent to the making of
such payments directly to the Holders, to pay to the Trustee any amount due to
it for the reasonable compensation, expenses, disbursements and advances of the
Trustee, its agents and counsel, and any other amounts due the Trustee under
Section 7.06 hereof. To the extent that the payment of any such compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel, and
any other amounts due the Trustee under Section 7.06 hereof out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Holders may be
entitled to receive in such proceeding whether in liquidation or under any plan
of reorganization or arrangement or otherwise. Nothing herein contained shall be
deemed to authorize the Trustee to authorize or consent to or accept or adopt on
behalf of any Holder any plan of reorganization, arrangement, adjustment or
composition affecting the Notes or the rights of any Holder, or to authorize the
Trustee to vote in respect of the claim of any Holder in any such proceeding.

Section 6.10    Priorities.
If the Trustee collects any money pursuant to this Article 6, it shall pay out
the money in the following order:
First: to the Trustee, for amounts due under this Indenture, including payment
of all compensation, expenses and liabilities incurred, and all advances made,
by the Trustee and the costs and expenses of collection;
Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, and interest, ratably, without preference or
priority of any kind, according to the amounts due and payable on the Notes for
principal, premium, if any and interest, respectively; and
Third: to the Issuer or to such party as a court of competent jurisdiction shall
direct.
The Trustee may fix a record date and payment date for any payment to Holders of
Notes pursuant to this Section 6.10.




 
56
 




--------------------------------------------------------------------------------






Section 6.11    Undertaking for Costs.
In any suit for the enforcement of any right or remedy under this Indenture or
in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in principal
amount of the then outstanding Notes.

ARTICLE 7    
TRUSTEE

Section 7.01    Duties of Trustee.
(a)    If an Event of Default has occurred and is continuing, the Trustee shall
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
(b)    Except during the continuance of an Event of Default:
(1)    the duties of the Trustee shall be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
(2)    in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee shall
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture (but need not confirm the accuracy of
mathematical calculations set forth therein).
(c)    The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
(1)    this Section 7.01(c) does not limit the effect of paragraph (b) of this
Section 7.01;
(2)    the Trustee shall not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and




 
57
 




--------------------------------------------------------------------------------





(3)    the Trustee shall not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.
(d)    Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.
(e)    No provision of this Indenture shall require the Trustee to expend or
risk its own funds or incur any liability. The Trustee shall be under no
obligation to exercise any of its rights and powers under this Indenture at the
request of any Holders, unless such Holder shall have offered to the Trustee
security and indemnity reasonably satisfactory to it against any loss,
liability, claim or expense.
(f)    The Trustee shall not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuer. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

Section 7.02    Rights of Trustee.
(a)    The Trustee may conclusively rely upon any document believed by it to be
genuine and to have been signed or presented by the proper Person. The Trustee
need not investigate any fact or matter stated in the document.
(b)    Before the Trustee acts or refrains from acting, it may require an
Officer’s Certificate or an Opinion of Counsel or both. The Trustee shall not be
liable for any action it takes or omits to take in good faith in reliance on
such Officer’s Certificate or Opinion of Counsel. The Trustee may consult with
counsel of its selection and the advice of such counsel or any Opinion of
Counsel shall be full and complete authorization and protection from liability
in respect of any action taken, suffered or omitted by it hereunder in good
faith and in reliance thereon.
(c)    The Trustee may act through its attorneys and agents and shall not be
responsible for the misconduct or negligence of any agent appointed with due
care.
(d)    The Trustee shall not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.
(e)    Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuer shall be sufficient if signed by an
Officer of the Issuer.
(f)    The Trustee shall be under no obligation to exercise any of the rights or
powers vested in it by this Indenture at the request or direction of any of the
Holders unless such Holders have offered to the Trustee security or indemnity
reasonably satisfactory to the Trustee against




 
58
 




--------------------------------------------------------------------------------





the costs, expenses and liabilities that might be incurred by it in compliance
with such request or direction.
(g)    Except as expressly provided herein, the Trustee shall have no duty to
inquire as to the performance of the Issuer with respect to the covenants
contained in Articles 4 and 5 hereof.
(h)    The Trustee shall not be deemed to have knowledge of an Event of Default
except (i) any Default or Event of Default occurring pursuant to
Sections 6.01(a) and (b) hereof or (ii) any Default or Event of Default of which
the Trustee shall have received written notification thereof in accordance with
Section 11.01.
(i)    The Trustee may request that the Issuer deliver Officer’s Certificates
setting forth the names of individuals and their titles and specimen signatures
of officers authorized at such time to take specified actions pursuant to this
Indenture, which Officer’s Certificates may be signed by any person authorized
to sign an Officer’s Certificate, as the case may be, including any person
specified as so authorized in any such certificate previously delivered and not
superseded.
(j)    Any permissive right granted to the Trustee shall not be construed as a
mandatory duty.
(k)    The Trustee shall not be required to give any bond or surety in respect
of the performance of its powers and duties hereunder.
(l)    In no event shall the Trustee be responsible or liable for any failure or
delay in the performance of its obligations hereunder arising out of or caused
by, directly or indirectly, forces beyond its control, including, without
limitation, strikes, work stoppages, accidents, acts of war or terrorism, civil
or military disturbances, nuclear or natural catastrophes or acts of God, and
interruptions, loss or malfunctions or utilities, communications or computer
(software and hardware) services; it being understood that the Trustee shall use
reasonable efforts which are consistent with accepted practices in the banking
industry to resume performance as soon as practicable under the circumstances.
(m)    In no event shall the Trustee be responsible or liable for special,
punitive, indirect or consequential losses or damages of any kind whatsoever
(including, but not limited to, loss of profit) irrespective of whether the
Trustee has been advised of the likelihood of such loss or damage and regardless
of the form of action.
(n)    The rights, privileges, protections, immunities and benefits given to the
Trustee hereunder, including, without limitation, its right to be indemnified,
are extended to, and shall be enforceable by, the Trustee in each of its
capacities hereunder and each agent, custodian and other Person employed to act
hereunder.




 
59
 




--------------------------------------------------------------------------------






Section 7.03    Individual Rights of Trustee.
The Trustee, in its individual or any other capacity, may become the owner or
pledgee of Notes and may otherwise deal with the Issuer or any Affiliate of the
Issuer with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days or resign. Any Agent may do the same with like
rights and duties. The Trustee is also subject to Section 7.09 hereof.

Section 7.04    Trustee’s Disclaimer.
The Trustee shall not be responsible for and makes no representation as to the
validity or adequacy of this Indenture or the Notes, it shall not be accountable
for the Issuer’s use of the proceeds from the Notes or any money paid to the
Issuer or upon the Issuer’s direction under any provision of this Indenture, it
shall not be responsible for the use or application of any money received by any
Paying Agent other than the Trustee, and it shall not be responsible for any
statement or recital herein or any statement in the Notes or any other document
in connection with the sale of the Notes or pursuant to this Indenture other
than its certificate of authentication.

Section 7.05    Notice of Defaults.
If a Default or Event of Default occurs and is continuing and if it is actually
known to the Trustee, the Trustee shall mail a notice of the Default or Event of
Default to Holders within 90 days after it occurs. Except in the case of a
Default or Event of Default in payment of principal of, premium, if any, or
interest on, any Note, the Trustee may withhold the notice if and so long as a
committee of its Responsible Officers in good faith determines that withholding
the notice is in the interests of the Holders of the Notes. The Trustee shall
not be deemed to have knowledge of a Default or Event of Default unless and
until it obtains actual knowledge of such Default or Event of Default through
written notification made in accordance with Section 11.01 describing the
circumstances of such, and identifying the circumstances constituting such
Default or Event of Default. In the absence of receipt of such notice, the
Trustee may conclusively assume that there is no Default or Event of Default.

Section 7.06    Compensation and Indemnity.
(a)    The Issuer shall pay to the Trustee compensation as agreed upon in
writing for its acceptance of this Indenture and services hereunder. The
Trustee’s compensation shall not be limited by any law on compensation of a
trustee of an express trust. The Issuer shall reimburse the Trustee promptly
upon request for all reasonable and properly incurred disbursements, advances
and expenses incurred or made by it in addition to the compensation for its
services. Such expenses shall include the reasonable and properly incurred
compensation, disbursements and expenses of the Trustee’s agents and counsel.
(b)    The Issuer shall indemnify the Trustee against any and all losses,
liabilities or expenses incurred by it arising out of or in connection with the
acceptance or administration of




 
60
 




--------------------------------------------------------------------------------





its duties under this Indenture, including the costs and expenses of enforcing
this Indenture against the Issuer (including this Section 7.06) and defending
itself against any claim (whether asserted by the Issuer, any Holder or any
other Person) or liability in connection with the exercise or performance of any
of its powers or duties hereunder, except to the extent any such loss,
liability, claim or expense may be attributable to its negligence or willful
misconduct. The Trustee shall notify the Issuer promptly of any claim for which
it may seek indemnity. Failure by the Trustee to so notify the Issuer shall not
relieve the Issuer of its obligations hereunder. The Issuer shall defend the
claim and the Trustee shall cooperate in the defense. The Trustee may have
separate counsel and the Issuer shall pay the reasonable fees and expenses of
such counsel. The Issuer need not pay for any settlement made without its
consent.
(c)    The obligations of the Issuer under this Section 7.06 shall survive the
satisfaction and discharge of this Indenture and the resignation or removal of
the Trustee.
(d)    To secure the Issuer’s payment obligations in this Section 7.06, the
Trustee shall have a Lien prior to the Notes on all money or property held or
collected by the Trustee, except money or property held in trust to pay
principal and interest on particular Notes. Such Lien shall survive the
satisfaction and discharge of this Indenture.
(e)    When the Trustee incurs expenses or renders services after an Event of
Default specified in Section 6.01(g) or (h) hereof occurs, the expenses and the
compensation for the services (including the fees and expenses of its agents and
counsel) are intended to constitute expenses of administration under any
Bankruptcy Law.

Section 7.07    Replacement of Trustee.
(a)    A resignation or removal of the Trustee and appointment of a successor
Trustee shall become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.07.
(b)    The Trustee may resign in writing at any time and be discharged from the
trust hereby created by so notifying the Issuer in writing. The Holders of a
majority in principal amount of the then outstanding Notes may remove the
Trustee by so notifying the Trustee and the Issuer in writing. The Issuer may
remove the Trustee if:
(1)    the Trustee fails to comply with Section 7.09 hereof;
(2)    the Trustee is adjudged a bankrupt or an insolvent or an order for relief
is entered with respect to the Trustee under any Bankruptcy Law;
(3)    a custodian or public officer takes charge of the Trustee or its
property; or
(4)    the Trustee becomes incapable of acting.




 
61
 




--------------------------------------------------------------------------------





(c)    If the Trustee resigns or is removed or if a vacancy exists in the office
of Trustee for any reason, the Issuer shall promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in principal amount of the then outstanding Notes may appoint a
successor Trustee to replace the successor Trustee appointed by the Issuer.
(d)    If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuer or the
Holders of at least 10% in principal amount of the then outstanding Notes may
petition any court of competent jurisdiction, at the expense of the Issuer, for
the appointment of a successor Trustee.
(e)    If the Trustee, after written request by any Holder who has been a Holder
for at least six months, fails to comply with Section 7.09 hereof, such Holder
may petition any court of competent jurisdiction, at the expense of the Issuer,
for the removal of the Trustee and the appointment of a successor Trustee.
(f)    A successor Trustee shall deliver a written acceptance of its appointment
to the retiring Trustee and to the Issuer. Thereupon, the resignation or removal
of the retiring Trustee shall become effective, and the successor Trustee shall
have all the rights, powers and duties of the Trustee under this Indenture. The
successor Trustee shall mail a notice of its succession to Holders. The retiring
Trustee shall promptly transfer all property held by it as Trustee to the
successor Trustee, provided all sums owing to the Trustee hereunder have been
paid and subject to the Lien provided for in Section 7.06 hereof.
Notwithstanding replacement of the Trustee pursuant to this Section 7.07, the
Issuer’s obligations under Section 7.06 hereof shall continue for the benefit of
the retiring Trustee.

Section 7.08    Successor Trustee by Merger, etc.
If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act shall be the successor Trustee
with the same effect as if the successor Trustee had been named as the Trustee
in this Indenture.

Section 7.09    Eligibility; Disqualification.
There shall at all times be a Trustee hereunder that is a corporation organized
and doing business under the laws of the United States of America or of any
state thereof that is authorized under such laws to exercise corporate trustee
power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least US$50
million as set forth in its most recent published annual report of condition.

ARTICLE 8    
LEGAL DEFEASANCE AND COVENANT DEFEASANCE




 
62
 




--------------------------------------------------------------------------------






Section 8.01    Option to Effect Legal Defeasance or Covenant Defeasance.
The Issuer may, at the option of its Board of Directors evidenced by a
resolution set forth in an Officer’s Certificate of the Issuer, at any time,
elect to have either Section 8.02 or 8.03 hereof be applied to all outstanding
Notes upon compliance with the conditions set forth below in this Article 8.

Section 8.02    Legal Defeasance and Discharge.
Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.02, the Issuer shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be deemed to have been discharged
from its obligations with respect to all outstanding Notes on the date the
conditions set forth below are satisfied (hereinafter, “Legal Defeasance”). For
this purpose, Legal Defeasance means that the Issuer shall be deemed to have
paid and discharged the entire Indebtedness represented by the outstanding
Notes, which shall thereafter be deemed to be “outstanding” only for the
purposes of Section 8.05 hereof and the other Sections of this Indenture
referred to in Sections 8.02(a) and (b) below, and to have satisfied all its
other obligations under such Notes and this Indenture (and the Trustee, on
demand of and at the expense of the Issuer, shall execute proper instruments
acknowledging the same), except for the following provisions which shall survive
until otherwise terminated or discharged hereunder:
(a)    the rights of Holders of outstanding Notes to receive payments in respect
of the principal of, or interest or premium, if any, on such Notes when such
payments are due from the trust referred to in Section 8.04 hereof;
(b)    the Issuer’s obligations with respect to such Notes under Article 2 and
Section 4.02 hereof;
(c)    the rights, powers, trusts, duties and immunities of the Trustee
hereunder and the Issuer’s obligations in connection therewith; and
(d)    this Article 8.
Subject to compliance with this Article 8, the Issuer may exercise its option
under this Section 8.02 notwithstanding the prior exercise of its option under
Section 8.03 hereof.

Section 8.03    Covenant Defeasance.
Upon the Issuer’s exercise under Section 8.01 hereof of the option applicable to
this Section 8.03, the Issuer shall, subject to the satisfaction of the
conditions set forth in Section 8.04 hereof, be released from its obligations
under the covenants contained in Sections 4.07 and 4.08 hereof with respect to
the outstanding Notes on and after the date the conditions set forth in Section
8.04 hereof are satisfied (hereinafter, “Covenant Defeasance”), and the Notes
shall thereafter be deemed not “outstanding” for the purposes of any direction,
waiver, consent or




 
63
 




--------------------------------------------------------------------------------





declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but shall continue to be deemed “outstanding”
for all other purposes hereunder (it being understood that such Notes shall not
be deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes, the Issuer may
omit to comply with and shall have no liability in respect of any term,
condition or limitation set forth in any such covenant, whether directly or
indirectly, by reason of any reference elsewhere herein to any such covenant or
by reason of any reference in any such covenant to any other provision herein or
in any other document and such omission to comply shall not constitute a Default
or an Event of Default under Section 6.01 hereof, but, except as specified
above, the remainder of this Indenture and such Notes shall be unaffected
thereby. In addition, upon the Issuer’s exercise under Section 8.01 hereof of
the option applicable to this Section 8.03 hereof, subject to the satisfaction
of the conditions set forth in Section 8.04 hereof, Sections 6.01(c) through
6.01(f) hereof shall not constitute Events of Default.

Section 8.04    Conditions to Legal or Covenant Defeasance.
In order to exercise either Legal Defeasance or Covenant Defeasance under either
Section 8.02 or 8.03 hereof:
(a)    the Issuer must irrevocably deposit with the Trustee or its designee, in
trust, for the benefit of the Holders, cash in U.S. dollars, non-callable
Government Securities, or a combination of cash in U.S. dollars and non-callable
Government Securities, in amounts as shall be sufficient, in the opinion of an
internationally recognized investment bank, appraisal firm or firm of
independent public accountants, to pay the principal of, or interest and
premium, if any, on the outstanding Notes on the stated date for payment thereof
or on the applicable redemption date, as the case may be, and the Issuer must
specify whether the Notes are being defeased to such stated date for payment or
to a particular redemption date;
(b)    in the case of an election under Section 8.02 hereof, the Issuer must
deliver to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that (1) the Issuer has received from, or there has been
published by, the Internal Revenue Service a ruling or (2) since the date of
this Indenture, there has been a change in the applicable United States federal
income tax law, in either case to the effect that, and based thereon such
Opinion of Counsel shall confirm that, the Holders of the outstanding Notes
shall not recognize income, gain or loss for United States federal income tax
purposes as a result of such Legal Defeasance and shall be subject to United
States federal income tax on the same amounts, in the same manner and at the
same times as would have been the case if such Legal Defeasance had not
occurred;
(c)    in the case of an election under Section 8.03 hereof, the Issuer has
delivered to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes shall not recognize
income, gain or loss for United States federal income tax purposes as a result
of such Covenant Defeasance and shall be subject to




 
64
 




--------------------------------------------------------------------------------





United States federal income tax on the same amounts, in the same manner and at
the same times as would have been the case if such Covenant Defeasance had not
occurred;
(d)    no Default or Event of Default has occurred and is continuing on the date
of such deposit (other than a Default or Event of Default resulting from the
borrowing of funds to be applied to such deposit) and the deposit shall not
result in a breach or violation of, or constitute a default under, any other
instrument to which the Issuer is a party or by which the Issuer is bound;
(e)    such Legal Defeasance or Covenant Defeasance shall not result in a breach
or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture) to which the Issuer is a party or by
which any such Person is bound;
(f)    in the case of an election under Section 8.02 hereof, the Issuer must
deliver to the Trustee an Opinion of Counsel to the effect that, assuming no
intervening bankruptcy of the Issuer between the date of deposit and the 183rd
day following the deposit and assuming that no Holder of Notes is an “insider”
of the Issuer under applicable bankruptcy law, after the 183rd day following the
deposit, the trust funds shall not be subject to the effect of any applicable
bankruptcy, insolvency, reorganization or similar laws affecting creditors’
rights generally;
(g)    the Issuer must deliver to the Trustee an Officer’s Certificate stating
that the deposit was not made by the Issuer with the intent of preferring the
Holders of Notes over the other creditors of the Issuer with the intent of
defeating, hindering, delaying or defrauding any creditors of the Issuer or
others; and
(h)    the Issuer must deliver to the Trustee an Officer’s Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with.

Section 8.05    Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.
Subject to Section 8.06 hereof, all money and Government Securities (including
the proceeds thereof) deposited with the Trustee (or other qualifying trustee,
collectively for purposes of this Section 8.05, the “Trustee”) pursuant to
Section 8.04 hereof in respect of the outstanding Notes shall be held in trust
and applied by the Trustee, in accordance with the provisions of such Notes and
this Indenture, to the payment, either directly or through any Paying Agent
(including the Issuer acting as Paying Agent) as the Trustee may determine, to
the Holders of such Notes of all sums due and to become due thereon in respect
of principal, premium, if any, and interest, but such money need not be
segregated from other funds except to the extent required by law.
The Issuer shall pay and indemnify the Trustee against any tax, fee or other
charge imposed on or assessed against the cash or Government Securities
deposited pursuant to Section




 
65
 




--------------------------------------------------------------------------------





8.04 hereof or the principal and interest received in respect thereof other than
any such tax, fee or other charge which by law is for the account of the Holders
of the outstanding Notes.
Notwithstanding anything in this Article 8 to the contrary, the Trustee shall
deliver or pay to the Issuer from time to time upon the request of the Issuer
any money or Government Securities held by it as provided in Section 8.04 hereof
which, in the opinion of an internationally recognized firm of independent
public accountants expressed in a written certification thereof delivered to the
Trustee (which may be the opinion delivered under Section 8.04(b) hereof), are
in excess of the amount thereof that would then be required to be deposited to
effect an equivalent Legal Defeasance or Covenant Defeasance.

Section 8.06    Repayment to Issuer.
Any money deposited with the Trustee or any Paying Agent, or then held by the
Issuer, in trust for the payment of the principal of, premium, if any, or
interest on any Note and remaining unclaimed for two years after such principal,
premium, if any, or interest has become due and payable shall be paid to the
Issuer on its request or (if then held by the Issuer) shall be discharged from
such trust; and the Holder of such Note shall thereafter be permitted to look
only to the Issuer for payment thereof, and all liability of the Trustee or such
Paying Agent with respect to such trust money, and all liability of the Issuer
as trustee thereof, shall thereupon cease; provided, however, that the Trustee
or such Paying Agent, before being required to make any such repayment, may at
the expense of the Issuer cause to be published once, in the New York Times
(United States national edition) and The Wall Street Journal (United States
national edition and The Wall Street Journal Asia), notice that such money
remains unclaimed and that, after a date specified therein, which shall not be
less than 30 days from the date of such notification or publication, any
unclaimed balance of such money then remaining shall be repaid to the Issuer.

Section 8.07    Reinstatement.
If the Trustee or Paying Agent is unable to apply any United States dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Issuer’s obligations under this Indenture and the Notes
shall be revived and reinstated as though no deposit had occurred pursuant to
Section 8.02 or 8.03 hereof until such time as the Trustee or Paying Agent is
permitted to apply all such money in accordance with Section 8.02 or 8.03
hereof, as the case may be; provided, however, that, if the Issuer makes any
payment of principal of, premium, if any, or interest on any Note following the
reinstatement of its obligations, the Issuer shall be subrogated to the rights
of the Holders of such Notes to receive such payment from the money held by the
Trustee or Paying Agent.

ARTICLE 9    
AMENDMENT, SUPPLEMENT AND WAIVER




 
66
 




--------------------------------------------------------------------------------






Section 9.01    Without Consent of Holders of Notes.
Notwithstanding Section 9.02 hereof, without the consent of any Holder, the
Issuer and the Trustee may amend or supplement this Indenture or the Notes to:
(a)    cure any ambiguity, defect or inconsistency;
(b)    provide for uncertificated Notes in addition to or in place of Definitive
Notes (provided that the uncertificated Notes are issued in registered form for
purposes of Section 163(f) of the U.S. Internal Revenue Code of 1986, as
amended);
(c)    provide for the assumption of the Issuer’s obligations to the Holders of
the Notes by a successor to the Issuer in the case of a merger or consolidation
or sale of all or substantially all of the Issuer’s assets pursuant to Article 5
hereof;
(d)    make any change that would provide any additional rights or benefits to
the Holders of the Notes or that does not adversely affect the legal rights
hereunder of any such Holder;
(e)    conform the text of this Indenture or the Notes to any provision of the
“Description of the Notes” in the Issuer’s Offering Memorandum dated as of
September 13, 2017, relating to the offering of the Initial Notes, to the extent
that such provision in the “Description of the Notes” was intended to be a
verbatim recitation of a provision of this Indenture or the Notes, which intent
may be evidenced by an Officer’s Certificate to that effect;
(f)    provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the date of this Indenture;
(g)    evidence and provide for the acceptance of appointment by a successor
Trustee;
(h)    comply with the procedures of DTC, Euroclear or Clearstream;
(i)    allow a Person to Guarantee the Issuer’s obligations under this Indenture
and the Notes by executing a supplemental indenture with respect to the Notes
(or to release any such Person from such a Guarantee as provided or permitted by
the terms of this Indenture and such Guarantee); or
(j)    provide for the Notes to become secured (or to release such security as
permitted by this Indenture and the applicable security documents).
Upon the request of the Issuer accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
indenture, and upon receipt by the Trustee of the documents described in
Sections 7.02 and 11.02 hereof, the Trustee shall join with the Issuer in the
execution of any amended or supplemental indenture authorized or permitted by
the terms of this Indenture and to make any further appropriate agreements and




 
67
 




--------------------------------------------------------------------------------





stipulations that may be therein contained, but the Trustee shall not be
obligated to enter into such amended or supplemental indenture that affects its
own rights, duties or immunities under this Indenture or otherwise.

Section 9.02    With Consent of Holders of Notes.
Except as provided below in this Section 9.02, the Issuer and the Trustee may
amend or supplement this Indenture (including, without limitation, Section 4.08
hereof) and the Notes with the consent of the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes (including, without
limitation, Additional Notes, if any) voting as a single class (including,
without limitation, consents obtained in connection with a purchase of, or
tender offer or exchange offer for, Notes), and, subject to Sections 6.04 and
6.07 hereof, any existing Default or Event of Default (other than a Default or
Event of Default in the payment of the principal of, premium, if any, or
interest on the Notes, except a payment default resulting from an acceleration
that has been rescinded) or compliance with any provision of this Indenture or
the Notes may be waived with the consent of the Holders of a majority in
aggregate principal amount of the then outstanding Notes (including, without
limitation, Additional Notes, if any) voting as a single class (including,
without limitation, consents obtained in connection with purchase of, or a
tender offer or exchange offer for, the Notes). Section 2.08 hereof shall
determine which Notes are considered to be “outstanding” for purposes of this
Section 9.02.
Upon the request of the Issuer accompanied by a resolution of its Board of
Directors authorizing the execution of any such amended or supplemental
Indenture, and upon the filing with the Trustee of evidence satisfactory to the
Trustee of the consent of the Holders of Notes as aforesaid, and upon receipt by
the Trustee of the documents described in Section 7.02 hereof, the Trustee shall
join with the Issuer in the execution of such amended or supplemental Indenture
unless such amended or supplemental Indenture directly affects the Trustee’s own
rights, duties or immunities under this Indenture or otherwise, in which case
the Trustee may in its discretion, but shall not be obligated to, enter into
such amended or supplemental Indenture.
It is not necessary for the consent of the Holders of Notes under this Section
9.02 to approve the particular form of any proposed amendment or waiver, but it
is sufficient if such consent approves the substance thereof.




 
68
 




--------------------------------------------------------------------------------





After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Issuer shall mail to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Issuer to mail such notice, or any defect therein, shall not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to Sections 6.04 and 6.07 hereof, the Holders of a
majority in aggregate principal amount of the Notes then outstanding voting as a
single class may waive compliance in a particular instance by the Issuer with
any provision of this Indenture or the Notes. However, without the consent of at
least 90% in aggregate principal amount of the then outstanding Notes, an
amendment, supplement or waiver under this Section 9.02 may not:
(a)    reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;
(b)    reduce the principal of or change the fixed maturity of any Note or alter
or waive any of the provisions with respect to the redemption of the Notes,
except as provided above with respect to Section 4.08 hereof;
(c)    reduce the rate of or change the time for payment of interest, including
default interest, on any Note;
(d)    waive a Default or Event of Default in the payment of principal of, or
interest or premium, if any, on the Notes (except a rescission of acceleration
of the Notes by the Holders of at least a majority in aggregate principal amount
of the then outstanding Notes and a waiver of the payment default that resulted
from such acceleration);
(e)    make any Note payable in money other than that stated in the Notes;
(f)    make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights of Holders of Notes to receive payments of
principal of, or interest or premium, if any, on the Notes;
(g)    waive a redemption payment with respect to any Note (other than a payment
required by Section 4.08 hereof); or
(h)    make any change in the foregoing amendment and waiver provisions.

Section 9.03    Revocation and Effect of Consents.
Until an amendment, supplement or waiver becomes effective, a consent to it by a
Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the waiver, supplement or amendment becomes
effective.




 
69
 




--------------------------------------------------------------------------------





An amendment, supplement or waiver becomes effective in accordance with its
terms and thereafter binds every Holder.

Section 9.04    Notation on or Exchange of Notes.
The Trustee may place an appropriate notation about an amendment, supplement or
waiver on any Note thereafter authenticated. The Issuer in exchange for all
Notes may issue and the Trustee shall, upon receipt of an Authentication Order,
authenticate new Notes that reflect the amendment, supplement or waiver.
Failure to make the appropriate notation or issue a new Note shall not affect
the validity and effect of such amendment, supplement or waiver.

Section 9.05    Trustee to Sign Amendments, etc.
The Trustee shall sign any amended or supplemental indenture authorized pursuant
to this Article 9 if the amendment or supplement does not adversely affect the
rights, duties, liabilities or immunities of the Trustee. The Issuer may not
sign an amendment or supplemental indenture until its Board of Directors
approves it. In executing any amended or supplemental indenture, the Trustee
shall be entitled to receive and (subject to Section 7.01 hereof) shall be fully
protected in relying upon, in addition to the documents required by Section
11.02 hereof, an Officer’s Certificate and an Opinion of Counsel stating that
the execution of such amended or supplemental indenture is authorized or
permitted by this Indenture and is the legal, valid and binding obligation of
the Issuer, enforceable against it in accordance with its terms.

ARTICLE 10    
SATISFACTION AND DISCHARGE

Section 10.01    Satisfaction and Discharge.
This Indenture shall be discharged and shall cease to be of further effect as to
all Notes issued hereunder, when:
(a)    either:
(1)    all Notes that have been authenticated, except lost, stolen or destroyed
Notes that have been replaced or paid and Notes for whose payment money has
theretofore been deposited in trust and thereafter repaid to the Issuer, have
been delivered to the Trustee for cancelation; or
(2)    all Notes that have not been delivered to the Trustee for cancelation
will become due and payable by reason of the mailing of a notice of redemption
or otherwise or will become due and payable within one year and the Issuer has
irrevocably deposited or caused to be deposited with the Trustee or its designee
as trust funds in trust solely for the benefit of the Holders, cash in
U.S. dollars, non-callable Government Securities,




 
70
 




--------------------------------------------------------------------------------





or a combination of cash in U.S. dollars and non-callable Government Securities,
in amounts as shall be sufficient, without consideration of any reinvestment of
interest, to pay and discharge the entire Indebtedness on the Notes not
delivered to the Trustee for cancelation for principal and premium, if any, and
accrued interest to the date of maturity or redemption;
(b)    no Default or Event of Default has occurred and is continuing on the date
of the deposit or shall occur as a result of the deposit (other than a Default
or Event of Default resulting from the borrowing of funds to be applied to such
deposit) and the deposit shall not result in a breach or violation of, or
constitute a default under, any other instrument to which the Issuer is a party
or by which the Issuer is bound;
(c)    the Issuer has paid or caused to be paid all sums payable by the Issuer
under this Indenture; and
(d)    the Issuer has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the redemption date, as the case may be.
In addition, the Issuer must deliver an Officer’s Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.
Notwithstanding the satisfaction and discharge of this Indenture, if money has
been deposited with the Trustee pursuant to subclause (2) of clause (a) of this
Section, the provisions of Section 10.02 and Section 8.06 hereof shall survive.
In addition, nothing in this Section 10.01 shall be deemed to discharge those
provisions of Section 7.06 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.

Section 10.02    Application of Trust Money.
Subject to the provisions of Section 8.06 hereof, all money deposited with the
Trustee pursuant to Section 10.01 hereof shall be held in trust and applied by
it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuer
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal (and premium, if any) and interest for whose
payment such money has been deposited with the Trustee; but such money need not
be segregated from other funds except to the extent required by law.
If the Trustee or Paying Agent is unable to apply any money or Government
Securities in accordance with Section 10.01 hereof by reason of any legal
proceeding or by reason of any order or judgment of any court or governmental
authority enjoining, restraining or otherwise prohibiting such application, the
Issuer’s obligations under this Indenture and the Notes shall be revived and
reinstated as though no deposit had occurred pursuant to Section 10.01 hereof;




 
71
 




--------------------------------------------------------------------------------





provided that if the Issuer has made any payment of principal of, premium, if
any, or interest on any Notes because of the reinstatement of its obligations,
the Issuer shall be subrogated to the rights of the Holders of such Notes to
receive such payment from the money or Government Securities held by the Trustee
or Paying Agent.

ARTICLE 11    
MISCELLANEOUS

Section 11.01    Notices.
Any notice or communication by the Issuer or the Trustee to the others is duly
given if in writing and delivered in Person or mailed by first class mail
(registered or certified, return receipt requested), facsimile or overnight air
courier guaranteeing next day delivery, to the others’ address:
If to the Issuer:
Wynn Macau, Limited
Rua Cidade de Sintra
NAPE
Macau
Facsimile No.: +853-8986-5500
Attention: Mr. Jason M. Schall
With a copy to:
Skadden, Arps, Slate, Meagher & Flom
42/F, Edinburgh Tower, The Landmark
15 Queen’s Road Central
Hong Kong
Facsimile No.: +852-3910-4771
Attention: Edward Lam
If to the Trustee:
Deutsche Bank Trust Company Americas
Trust and Agency Services
60 Wall Street, 16th Floor
Mail Stop: NYC60-1630
New York, NY 10005
USA
Facsimile No.: +1-732-578-4635
Attention: Corporates Team, Wynn Macau – AT3335




 
72
 




--------------------------------------------------------------------------------





With a copy to:
Deutsche Bank National Trust Company
for Deutsche Bank Trust Company Americas
Trust and Agency Services
100 Plaza One – 8th Floor
Mail Stop: JCY03-0699
Jersey City, NJ 07311-0801
USA
Facsimile No.: +1-732-578-4635
Attention: Corporates Team, Wynn Macau – AT3335
The Issuer or the Trustee, by notice to the other, may designate additional or
different addresses for subsequent notices or communications.
All notices and communications (other than those sent to Holders) shall be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt is acknowledged, if facsimiled; and the next
Business Day after timely delivery to the courier, if sent by overnight air
courier guaranteeing next day delivery.
Any notice or communication to a Holder shall be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Failure to mail a notice or communication to a Holder or any defect
in it shall not affect its sufficiency with respect to other Holders.
If a notice or communication is mailed in the manner provided above within the
time prescribed, it is duly given, whether or not the addressee receives it.
If the Issuer mails a notice or communication to Holders, it shall mail a copy
to the Trustee and each Agent at the same time.

Section 11.02    Certificate and Opinion as to Conditions Precedent.
Upon any request or application by the Issuer to the Trustee to take any action
under this Indenture (except that no Opinion of Counsel shall be required upon
the initial issuance of the Notes), the Issuer shall furnish to the Trustee:
(a)    an Officer’s Certificate in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 11.03
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and




 
73
 




--------------------------------------------------------------------------------





(b)    an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 11.03
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.

Section 11.03    Statements Required in Certificate or Opinion.
Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture must include:
(a)    a statement that the Person making such certificate or opinion has read
such covenant or condition;
(b)    a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
(c)    a statement that, in the opinion of such Person, he or she has made such
examination or investigation as is necessary to enable him or her to express an
informed opinion as to whether or not such covenant or condition has been
satisfied; and
(d)    a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.

Section 11.04    Rules by Trustee and Agents.
The Trustee may make reasonable rules for action by or at a meeting of Holders.
The Registrar or Paying Agent may make reasonable rules and set reasonable
requirements for its functions.

Section 11.05    No Personal Liability of Directors, Officers, Employees and
Equity Holders.
No past, present or future director, officer, employee, incorporator, organizer,
equity holder or member of the Issuer, as such, shall have any liability for any
obligations of the Issuer under the Notes or this Indenture or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder by accepting a Note waives and releases all such liability. The
waiver and release are part of the consideration for issuance of the Notes. The
waiver may not be effective to waive liabilities under the United States federal
securities laws.

Section 11.06    Governing Law; Waiver of Jury Trial.
THIS INDENTURE AND THE NOTES SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING, WITHOUT LIMITATION,
SECTION 5-1401 OF THE NEW YORK OBLIGATIONS LAW. TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, EACH OF THE ISSUER AND THE TRUSTEE HEREBY IRREVOCABLY WAIVES
ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF




 
74
 




--------------------------------------------------------------------------------





OR RELATING TO THIS INDENTURE, THE NOTES OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

Section 11.07    Submission to Jurisdiction; Waiver of Immunities; Agent for
Service.
The Issuer irrevocably:
(a)    submits to the non-exclusive jurisdiction of any United States federal or
New York State court located in the Borough of Manhattan, the City of New York
in connection with any suit, action or proceeding arising out of, or relating to
this Indenture or the Notes or arising under any United States federal or state
securities laws;
(b)    to the fullest extent permitted by law, waives any objection which it may
now or hereafter have to the laying of venue of any such suit, action or
proceeding; and
(c)    waives any immunity to jurisdiction to which it or any of its properties,
assets or revenues may otherwise be entitled or become entitled (including
sovereign immunity, immunity to pre-judgment attachment, post-judgment
attachment and execution) in any legal suit, action or proceeding, from
jurisdiction of any court or from set-off or any legal process (whether service
or notice, attachment in aid or otherwise) with respect to itself or any of its
property and agrees not to plead or claim such immunity in respect of its
obligations under this Indenture.
In addition, the Issuer designates and appoints CT Corporation System, whose
offices are currently located at 111 Eighth Avenue, New York, New York, as its
authorized agent for receipt of service of process in any such suit, action or
proceeding, and service of process upon the authorized agent and written notice
of such service to the Issuer shall be deemed, in every respect, effective
service of process upon the Issuer.

Section 11.08    Indemnification for Judgment Currency.
The obligations of the Issuer to any Holder of the Notes or the Trustee under
this Indenture or the Notes shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than U.S. dollars, be discharged only to the
extent that on the day following receipt by such party of any amount in the
Judgment Currency, such party may in accordance with normal banking procedures
purchase U.S. dollars with the Judgment Currency.
If the amount of U.S. dollars so purchased is less than the amount originally to
be paid to such party in U.S. dollars, the Issuer agrees as a separate
obligation and notwithstanding such judgment, to the extent permitted by
applicable law, to pay the difference, and, if the amount of U.S. dollars so
purchased exceeds the amount originally to be paid to such party, such party
agrees to pay to or for the account of such payor such excess; provided that
such party shall not have any obligation to pay any such excess as long as an
Event of Default has occurred and is continuing, in which case such excess may
be applied by such party to such obligations.




 
75
 




--------------------------------------------------------------------------------






Section 11.09    No Adverse Interpretation of Other Agreements.
This Indenture may not be used to interpret any other indenture, loan or debt
agreement of the Issuer or its Subsidiaries or of any other Person. Any such
indenture, loan or debt agreement may not be used to interpret this Indenture.

Section 11.10    Successors.
All agreements of the Issuer in this Indenture and the Notes shall bind its
successors. All agreements of the Trustee in this Indenture shall bind its
successors.

Section 11.11    Severability.
In case any provision in this Indenture or in the Notes is invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.

Section 11.12    Counterpart Originals.
The parties may sign any number of copies of this Indenture. Each signed copy
shall be an original, but all of them together represent the same agreement.
This Indenture may be executed in two or more counterparts, each of which shall
be deemed to be an original and all of which together shall constitute one and
the same agreement. The exchange of copies of this Indenture and of signature
pages by facsimile or PDF transmission shall constitute effective execution and
delivery of this Indenture as to the parties hereto and may be used in lieu of
the original Indenture and signature pages for all purposes.

Section 11.13    Table of Contents, Headings, etc.
The Table of Contents and Headings of the Articles and Sections of this
Indenture have been inserted for convenience of reference only, are not to be
considered a part of this Indenture and shall in no way modify or restrict any
of the terms or provisions hereof.

Section 11.14    Compliance with Applicable Anti-Terrorism and Money Laundering
Regulations.
In order to comply with the laws, rules, regulations and executive orders in
effect from time to time applicable to banking institutions, including, without
limitation, those relating to the funding of terrorist activities and money
laundering, including Section 326 of the USA PATRIOT Act of the United States
(“Applicable AML Law”), the Trustee and Agents are required to obtain, verify,
record and update certain information relating to individuals and entities which
maintain a business relationship with the Trustee and Agents. Accordingly, each
of the parties agree to provide to the Trustee and Agents, upon their request
from time to time such identifying information and documentation as may be
available for such party in order to enable the Trustee and Agents to comply
with Applicable AML Law.




 
76
 




--------------------------------------------------------------------------------





[Signatures Pages Follow]





SIGNATURES
Dated as of September 20, 2017
ISSUER:

WYNN MACAU, LIMITED
By:
/s/ Jason M. Schall        
Name: Jason M. Schall
Title: Authorized Signatory







 
77
 




--------------------------------------------------------------------------------





DEUTSCHE BANK TRUST COMPANY AMERICAS,
not in its individual capacity but solely as Trustee
By:
Deutsche Bank National Trust Company

By:
/s/ Jacqueline Bartnick        
Name: Jacqueline Bartnick
Title: Director

By:
/s/ Robert S. Peschler            
Name: Robert S. Peschler
Title: Vice President









Signature Page to Indenture
 
 
 




--------------------------------------------------------------------------------






EXHIBIT A
[Face of Note]

--------------------------------------------------------------------------------

CUSIP/CINS: _________________
ISIN: _________________


5.500% Senior Notes due 2027
No. ___    US$__________
WYNN MACAU, LIMITED
promise to pay to _____________________ or registered assigns,
the principal sum of
DOLLARS on October 1, 2027.
Interest Payment Dates: April 1 and October 1
Record Dates: March 15 and September 15
Dated: ___________
WYNN MACAU, LIMITED
By:
_________________________________


Name:

Title:
This is one of the Notes referred to
in the within-mentioned Indenture:
DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Trustee
By: Deutsche Bank National Trust Company
By: ______________________________
Authorized Signatory




 
1
 




--------------------------------------------------------------------------------





By: ______________________________
Authorized Signatory

--------------------------------------------------------------------------------







 
2
 




--------------------------------------------------------------------------------





[Back of Note]
5.500% Senior Notes due 2027
[Insert the Private Placement Legend, if applicable, pursuant to Section
2.06(f)(1) of the Indenture]
[Insert the Global Notes Legend, if applicable, pursuant to Section 2.06(f)(2)
of the Indenture]
Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
(1)    INTEREST. Wynn Macau, Limited, a company incorporated with limited
liability under the laws of the Cayman Islands (the “Issuer”), promises to pay
interest on the principal amount of this Note at 5.500% per annum from
______________ until maturity. The Issuer shall pay interest semi-annually in
arrears on April 1 and October 1 of each year, or if any such day is not a
Business Day, on the next succeeding Business Day (each, an “Interest Payment
Date”). Interest on the Notes shall accrue from the most recent date to which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided that if there is no existing Default in the payment of
interest, and if this Note is authenticated between a record date referred to on
the face hereof and the next succeeding Interest Payment Date, interest shall
accrue from such next succeeding Interest Payment Date; provided, further, that
the first Interest Payment Date shall be _______________. The Issuer shall pay
interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue principal and premium, if any, from time to time on
demand at a rate that is 1% per annum in excess of the rate then in effect; it
shall pay interest (including post-petition interest in any proceeding under any
Bankruptcy Law) on overdue installments of interest (without regard to any
applicable grace periods) from time to time on demand at the same rate to the
extent lawful.
Interest shall be computed on the basis of a 360-day year of twelve 30-day
months.
(2)    METHOD OF PAYMENT. The Issuer shall pay interest on the Notes (except
defaulted interest) to the Persons who are registered Holders of Notes at the
close of business on the March 15 or September 15 next preceding the Interest
Payment Date, even if such Notes are canceled after such record date and on or
before such Interest Payment Date, except as provided in Section 2.12 of the
Indenture with respect to defaulted interest. The Notes shall be payable as to
principal, premium, if any, and interest at the office or agency of the Issuer
maintained for such purpose within or without the City and State of New York,
or, at the option of the Issuer, payment of interest, if any, may be made by
check mailed to the Holders at their addresses set forth in the register of
Holders; provided that payment by wire transfer of immediately available funds
shall be required with respect to principal of and interest, premium, if any,
on, all Global Notes and all other Notes the Holders of which shall have
provided wire transfer instructions to the Issuer or the Paying Agent. Such
payment shall be in such coin or currency of the




 
3
 




--------------------------------------------------------------------------------





United States of America as at the time of payment is legal tender for payment
of public and private debts.
(3)    PAYING AGENT AND REGISTRAR. Initially, Deutsche Bank Trust Company
Americas, the Trustee under the Indenture, shall act as Paying Agent and
Registrar. The Issuer may change any Paying Agent or Registrar without notice to
any Holder. The Issuer may act in any such capacity.
(4)    INDENTURE. The Issuer issued the Notes under an Indenture dated as of
September 20, 2017 (the “Indenture”) between the Issuer and the Trustee. The
terms of the Notes include those stated in the Indenture. The Notes are subject
to all such terms, and Holders are referred to the Indenture for a statement of
such terms. To the extent any provision of this Note conflicts with the express
provisions of the Indenture, the provisions of the Indenture shall govern and be
controlling. The Notes are unsecured obligations of the Issuer. The Indenture
does not limit the aggregate principal amount of Notes that may be issued
thereunder. Notes issued after the date of the Indenture in compliance with the
applicable requirements of the Indenture are referred to as “Additional Notes.”
The term “Notes” includes any Additional Notes hereafter issued.
(5)    OPTIONAL REDEMPTION.
(a)    At any time prior to October 1, 2020, the Issuer may, on any one or more
occasions, redeem up to 35% of the aggregate principal amount of the Notes
issued under this Indenture at a redemption price of 105.500% of the principal
amount, plus accrued and unpaid interest, if any, and Additional Amounts, if
any, to (but excluding) the redemption date, with the net cash proceeds of one
or more Equity Offerings; provided that:
(i)    at least 65% of the aggregate principal amount of the Notes originally
issued under this Indenture (excluding the Notes held by the Issuer and its
Subsidiaries) remains outstanding immediately after the occurrence of such
redemption; and
(ii)    the redemption occurs within 45 days of the date of the closing of such
Equity Offering.
(b)    At any time prior to October 1, 2022, the Issuer may on any one or more
occasions redeem all or part of the Notes, upon not less than 10 nor more than
60 days’ notice, at a redemption price equal to the greater of:
(i)    100% of the principal amount of the Notes to be redeemed; or




 
4
 




--------------------------------------------------------------------------------





(ii)    as determined by an Independent Investment Banker, the sum of the
present values of the remaining scheduled payments of principal and interest on
the Notes to be redeemed (not including any portion of such payments of interest
accrued to (but excluding) the date of redemption) discounted to the redemption
date on a semi-annual basis (assuming a 360-day year consisting of twelve 30-day
months) at the Adjusted Treasury Rate, plus 50 basis points,
plus, in either of the above cases, accrued and unpaid interest to (but
excluding) the date of redemption on the Notes to be redeemed.
(c)    Except as described in paragraphs 5(a), (b), (e), (7) and (8) of this
Note, the Notes shall not be redeemable at the Issuer’s option prior to October
1, 2022.
(d)    On or after October 1, 2022, the Issuer may on any one or more occasions
redeem all or a part of the Notes, upon not less than 10 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest, if any, on the Notes
redeemed, to (but excluding) the applicable date of redemption, if redeemed
during the twelve-month period beginning on October 1, of the years indicated
below, subject to the rights of Holders on the relevant record date to receive
interest on the relevant interest payment date:
Year
Percentage
2022
102.750
%
2023
101.833
%
2024
100.917
%
2025 and thereafter
100.000
%

Unless the Issuer defaults in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.
(e)    Any redemption set forth under Section 3.07(a), (b) or (d) of the
Indenture may, at the discretion of the Issuer, be subject to the satisfaction
of one or more conditions precedent. If such redemption is so subject to
satisfaction of one or more conditions precedent, such notice shall describe
each such condition, and if applicable, shall state that, in the Issuer’s
discretion, the redemption date may be delayed until such time (provided,
however, that any delayed redemption date shall not be more than 60 days after
the date the relevant notice of redemption was sent) as any or all such
conditions shall be satisfied, or such redemption or purchase may not occur and
such notice may be rescinded in the event that any or all such conditions shall
not have been satisfied by the redemption date or by the redemption date as so
delayed. In addition, the Issuer may provide in such notice that payment of the
redemption price and




 
5
 




--------------------------------------------------------------------------------





performance of the Issuer’s obligations with respect to such redemption may be
performed by another Person.
(6)    MANDATORY REDEMPTION. The Issuer is not required to make mandatory
redemption or sinking fund payments with respect to the Notes.
(7)    MANDATORY DISPOSITION OR REDEMPTION PURSUANT TO GAMING LAWS.
Notwithstanding any other provision of the Indenture or this Note, if any Gaming
Authority requires a Holder or Beneficial Owner of Notes to be licensed,
qualified or found suitable under any applicable Gaming Law and the Holder or
Beneficial Owner (a) fails to apply for a license, qualification or finding of
suitability within 30 days after being requested to do so (or such lesser period
as required by the Gaming Authority) or (b) is notified by a Gaming Authority
that it shall not be licensed, qualified or found suitable, the Issuer shall
have the right, at its option, to: (1) require the Holder or Beneficial Owner to
dispose of its Notes within 30 days (or such lesser period as required by the
Gaming Authority) following the earlier of: (a) the termination of the period
described above for the Holder or Beneficial Owner to apply for a license,
qualification or finding of suitability if the Holder fails to apply for a
license, qualification or finding of suitability during such period or (b) the
receipt of the notice from the Gaming Authority that the Holder or Beneficial
Owner shall not be licensed, qualified or found suitable by the Gaming
Authority; or (2) redeem the Notes of the Holder or Beneficial Owner at a
redemption price equal to: (a) the price required by applicable law or by order
of any Gaming Authority or (b) the lesser of: (i) the principal amount of the
Notes and (ii) the price that the Holder or Beneficial Owner paid for the Notes,
in either case, together with accrued and unpaid interest, if any, on the Notes
to (but excluding) the earlier of (A) the date of redemption or such earlier
date as is required by the Gaming Authority or (B) the date of the finding of
unsuitability by the Gaming Authority, which may be less than 30 days following
the notice of redemption. The Issuer shall notify the Trustee in writing of any
redemption pursuant to this paragraph 7 as soon as reasonably practicable.
Immediately upon a determination by a Gaming Authority that a Holder or
Beneficial Owner of Notes shall not be licensed, qualified or found suitable,
the Holder or Beneficial Owner shall not have any further rights with respect to
the Notes to: (a) exercise, directly or indirectly, through any Person, any
right conferred by the Notes or (b) receive any interest or any other
distribution or payment with respect to the Notes, or any remuneration in any
form from the Issuer for services rendered or otherwise, except the redemption
price of the Notes.
The Issuer is not required to pay or reimburse any Holder or Beneficial Owner of
Notes who is required to apply for such license, qualification or finding of
suitability for the costs relating thereto. Those expenses shall be the
obligation of the Holder or Beneficial Owner.




 
6
 




--------------------------------------------------------------------------------





(8)    REDEMPTION FOR TAX REASONS. The Notes may be redeemed, at the option of
the Issuer, as a whole but not in part, upon giving not less than 10 days’ nor
more than 60 days’ notice to the Holders (which notice shall be irrevocable), at
a redemption price equal to 100% of the principal amount thereof, together with
accrued and unpaid interest, if any, to (but excluding) the date fixed by the
Issuer or the Surviving Person, as the case may be, for redemption if, as a
result of:
(a)    any change in, or amendment to, the laws (or any regulations or rulings
promulgated thereunder) of a Relevant Jurisdiction affecting taxation; or
(b)    any change in, or amendment to, an existing official position, or the
stating of an official position, regarding the application, administration or
interpretation of such laws, regulations or rulings (including a holding,
judgment or order by a court of competent jurisdiction),
which change, amendment, application or interpretation is proposed and becomes
effective or, in the case of an official positions, is announced, on or after
(i) with respect to the Issuer, the date of the Indenture or (ii) with respect
to any Surviving Person, the date such Surviving Person becomes a Surviving
Person with respect to any payment due or to become due under the Notes or the
Indenture, the Issuer or the Surviving Person, as the case may be, is, or on the
next interest payment date would be, required to pay Additional Amounts, and
such requirement cannot be avoided by the Issuer or the Surviving Person, as the
case may be, taking reasonable measures available to it; provided that changing
the jurisdiction of incorporation of the Issuer or any Subsidiary shall not be
considered a reasonable measure; and provided, further, that no such notice of
redemption shall be given earlier than 90 days prior to the earliest date on
which the Issuer or the Surviving Person, as the case may be, would be obligated
to pay such Additional Amounts if a payment in respect of the Notes were then
due and unless at the time such notice is given, the obligation to pay
Additional Amounts remains in effect.
Prior to the mailing of any notice of redemption of the Notes pursuant to the
foregoing, the Issuer or the Surviving Person, as the case may be, shall deliver
to the Trustee:
(a)    an Officer’s Certificate stating that such change or amendment referred
to in the prior paragraph has occurred, describing the facts related thereto and
stating that such requirement cannot be avoided by the Issuer or the Surviving
Person, as the case may be, taking reasonable measures available to it; and
(b)    an Opinion of Counsel of recognized international standing to the effect
that the requirement to pay such Additional Amounts results from the
circumstances referred to in the prior paragraph.




 
7
 




--------------------------------------------------------------------------------





The Trustee shall accept such certificate and opinion as sufficient evidence of
the satisfaction of the conditions precedent described above, in which event it
shall be conclusive and binding on the Holders.
(9)    REPURCHASE AT THE OPTION OF HOLDER. The Notes may be subject to a Change
of Control Offer or a Special Put Option Offer, as further described in Section
4.08 and 4.10 of the Indenture.
(10)    NOTICE OF REDEMPTION. Notice of redemption shall be delivered at least
10 days but not more than 60 days before the redemption date to each Holder
whose Notes are to be redeemed at its registered address, except that
(i) redemption notices may be delivered more than 60 days prior to a redemption
date if the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of the Indenture and (ii) no minimum notice period is
required for redemption under Section 3.09 of the Indenture. Notes in
denominations larger than US$200,000 may be redeemed in part but only in whole
multiples of US$1,000 in excess of US$200,000 unless all of the Notes held by a
Holder are to be redeemed. On and after the redemption date interest ceases to
accrue on Notes or portions thereof called for redemption.
(11)    DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are in registered form
without coupons in denominations of US$200,000 and integral multiples of
US$1,000 in excess of US$200,000. The transfer of Notes may be registered and
Notes may be exchanged as provided in the Indenture. The Registrar and the
Trustee may require a Holder, among other things, to furnish appropriate
endorsements and transfer documents and the Issuer may require a Holder to pay
any taxes and fees required by law or permitted by the Indenture. The Issuer
need not exchange or register the transfer of any Note or portion of a Note
selected for redemption, except for the unredeemed portion of any Note being
redeemed in part. Also, the Issuer need not exchange or register the transfer of
any Notes for a period of 15 days before a selection of Notes to be redeemed or
during the period between a record date and the corresponding Interest Payment
Date.
(12)    PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as
its owner for all purposes.
(13)    AMENDMENT, SUPPLEMENT AND WAIVER.
(a)    Subject to certain exceptions set forth in the Indenture, the Indenture
and the Notes may be amended or supplemented with the consent of the Holders of
at least a majority in principal amount of the then outstanding Notes, voting as
a single class, and any existing Default or Event of Default or compliance with
any provision of the Indenture and the Notes may be waived with the consent of
the Holders of a majority in principal amount of the then outstanding Notes,
voting as a single class.




 
8
 




--------------------------------------------------------------------------------





(b)    Without the consent of Holders of at least 90% in aggregate principal
amount of the then outstanding Notes, an amendment, supplement or waiver may not
(i) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver, (ii) reduce the principal of or change the
fixed maturity of any Note or alter or waive any of the provisions with respect
to the redemption of the Notes (other than Section 4.08 of the Indenture),
(iii) reduce the rate of or change the time for payment of interest, including
default interest, on any Note, (iv) waive a Default or Event of Default in the
payment of principal of, or interest or premium, if any, on the Notes (except a
rescission of acceleration of the Notes by the Holders of at least a majority in
aggregate principal amount of the then outstanding Notes and a waiver of the
payment default that resulted from such acceleration), (v) make any Note payable
in money other than that stated herein, (vi) make any change in Section 6.04 of
the Indenture or the rights of Holders of Notes to receive payments of principal
of, or interest or premium, if any, on the Notes, (vii) waive a redemption
payment with respect to any Note (other than a payment required by Section 4.08
of the Indenture) or (viii) make any change in the preceding amendment and
waiver provisions.
(c)    Without the consent of any Holder of a Note, the Issuer and the Trustee
may amend or supplement the Indenture or the Notes to (i) cure any ambiguity,
defect or inconsistency, (ii) provide for uncertificated Notes in addition to or
in place of Definitive Notes (provided that the uncertificated Notes are issued
in registered form for purposes of Section 163(f) of the U.S. Internal Revenue
Code of 1986, as amended), (iii) provide for the assumption of the Issuer’s
obligations to the Holders of the Notes by a successor to the Issuer in the case
of a merger or consolidation or sale of all or substantially all of the Issuer’s
assets pursuant to Article 5 of the Indenture, (iv) make any change that would
provide any additional rights or benefits to the Holders of the Notes or that
does not adversely affect the legal rights of any such Holder under the
Indenture, (v) conform the text of the Indenture or the Notes to any provision
of the “Description of the Notes” in the Issuer’s Offering Memorandum, dated as
of September 13, 2017, relating to the offering of the Initial Notes, to the
extent that such provision in the “Description of the Notes” was intended to be
a verbatim recitation of a provision of the Indenture or the Notes, which intent
may be evidenced by an Officer’s Certificate to that effect, (vi) provide for
the issuance of Additional Notes in accordance with the limitations set forth in
the Indenture as of the date of the Indenture, (vii) evidence and provide for
the acceptance of appointment by a successor Trustee, (viii) comply with the
procedures of DTC, Euroclear or Clearstream, (ix) allow a Person to Guarantee
the Issuer’s obligations under the Indenture and the Notes by executing a
supplemental indenture with respect to the Notes (or to release any such Person
from such a Guarantee as provided or permitted by the terms of the Indenture and
such Guarantee) or (x) provide for the Notes to be secured (or to release such
security as permitted by the Indenture and the applicable security documents).




 
9
 




--------------------------------------------------------------------------------





(14)    DEFAULTS AND REMEDIES. Events of Default include: (i) default for
30 days in the payment when due of interest, if any, with respect to the Notes;
(ii) default in payment when due of principal of, or premium, if any, on the
Notes when the same becomes due and payable at maturity, upon redemption
(including in connection with an offer to purchase) or otherwise, (iii) failure
by the Issuer to comply with Sections 4.08, Section 4.10 or 5.01 of the
Indenture; (iv) failure by the Issuer for 60 days after written notice from the
Trustee or Holders of at least 25% in aggregate principal amount of the Notes
then outstanding voting as a single class to comply with any of the other
agreements in the Indenture or the Notes, not set forth in clauses (i), (ii) or
(iii) above; (v) default under any mortgage, indenture or instrument under which
there may be issued or by which there may be secured or evidenced any
Indebtedness for money borrowed by the Issuer or any of its Subsidiaries (or the
payment of which is guaranteed by the Issuer) whether such Indebtedness or
guarantee existed on the date of the Indenture, or is created after the date of
the Indenture, if that default results in the acceleration of such Indebtedness
prior to its express maturity, and, in each case, the principal amount of any
such Indebtedness, together with the principal amount of any other such
Indebtedness the maturity of which has been so accelerated, aggregates US$50.0
million (or the Dollar Equivalent thereof) or more, if such acceleration is not
annulled within 30 days after written notice as provided in the Indenture;
(vi) failure by the Issuer or any of its Significant Subsidiaries to pay final
non-appealable judgments (not paid or covered by insurance as to which the
relevant insurance company has not denied responsibility) rendered against Wynn
Macau or any Significant Subsidiary aggregating in excess of US$50.0 million (or
the Dollar Equivalent thereof), which judgments are not paid, bonded, discharged
or stayed for a period of 60 days; and (vii) certain events of bankruptcy or
insolvency specified in the Indenture with respect to the Issuer or any of its
Subsidiaries that is a Significant Subsidiary or any group of Subsidiaries that,
taken together, would constitute a Significant Subsidiary. In the case of an
Event of Default arising from certain events of bankruptcy or insolvency with
respect to the Issuer specified in the Indenture, any Subsidiary of the Issuer
that is a Significant Subsidiary or any group of Subsidiaries of the Issuer
that, taken together, would constitute a Significant Subsidiary, all outstanding
Notes shall become due and payable immediately without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee or the
Holders of at least 25% in principal amount of the then outstanding Notes may
declare all the Notes to be due and payable immediately. Holders of the Notes
may not enforce the Indenture or the Notes except as provided in the Indenture.
Subject to certain limitations specified in the Indenture, Holders of a majority
in principal amount of the then outstanding Notes may direct the Trustee in its
exercise of any trust or power. The Trustee may withhold from Holders of the
Notes notice of any continuing Default or Event of Default if it determines that
withholding notice is in their interest, except a Default or Event of Default
relating to the payment of principal or interest or premium, if any. The Holders
of a majority in aggregate principal amount of the then outstanding Notes by
notice to the Trustee may, on behalf of the Holders of all of the Notes, waive




 
10
 




--------------------------------------------------------------------------------





any existing Default or Event of Default and its consequences under the
Indenture, except a continuing Default or Event of Default in the payment of
interest or premium, if any, on, or the principal of, the Notes. The Issuer is
required to deliver to the Trustee annually a statement regarding compliance
with the Indenture. Upon becoming aware of any Default or Event of Default, the
Issuer is required to deliver to the Trustee a statement specifying such Default
or Event of Default.
(15)    TRUSTEE DEALINGS WITH ISSUER. The Trustee, in its individual or any
other capacity, may become the owner or pledgee of Notes and may otherwise deal
with the Issuer or any Affiliate of the Issuer with the same rights it would
have if it were not Trustee. However, in the event that the Trustee acquires any
conflicting interest it must eliminate such conflict within 90 days, apply to
the SEC for permission to continue as trustee or resign. Any Agent may do the
same with like rights and duties.
(16)    NO RECOURSE AGAINST OTHERS. No past, present or future director,
officer, employee, incorporator, organizer, equity holder or member of the
Issuer, as such, shall have any liability for any obligations of the Issuer
under the Notes or the Indenture or for any claim based on, in respect of, or by
reason of, such obligations or their creation. Each Holder by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the United States federal securities laws.
(17)    AUTHENTICATION. This Note shall not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.
(18)    ABBREVIATIONS. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
(19)    GOVERNING LAW. THE INDENTURE AND THIS NOTE SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, INCLUDING,
WITHOUT LIMITATION, SECTION 5-1401 OF THE NEW YORK OBLIGATIONS LAW.
(20) CUSIP NUMBERS. Pursuant to a recommendation promulgated by the Committee on
Uniform Security Identification Procedures, the Issuer has caused CUSIP numbers
to be printed on the Notes and the Trustee may use CUSIP numbers in notices of
redemption as a convenience to Holders. No representation is made as to the
accuracy of such numbers either as printed on the Notes or as contained in any
notice of redemption and reliance may be placed only on the other identification
numbers placed thereon.




 
11
 




--------------------------------------------------------------------------------







The Issuer shall furnish a copy of the Indenture to any Holder upon written
request and without charge. Requests may be made to:
Wynn Macau, Limited
Rua Cidade de Sintra
NAPE
Macau
Attention: Mr. Jason M. Schall




 
12
 




--------------------------------------------------------------------------------





ASSIGNMENT FORM
To assign this Note, fill in the form below:
(I) or (we) assign and transfer this Note to:
________________________________________
(Insert assignee’s legal name)
___________________________________________________________________________
(Insert assignee’s soc. sec. or tax I.D. no.)
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________
___________________________________________________________________________
(Print or type assignee’s name, address and zip code)
and irrevocably appoint ______________________________________________________
to transfer this Note on the books of the Issuer. The agent may substitute
another to act for him.
Date: ______________
Your Signature: ___________________________
(Sign exactly as your name appears on the face of this Note)
Signature Guarantee*: _______________________
*    Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).




 
13
 




--------------------------------------------------------------------------------





Option of Holder to Elect Purchase
If you want to elect to have this Note purchased by the Issuer pursuant to
Section 4.08 or Section 4.10 of the Indenture, check the appropriate box below:
£ Section 4.08             £ Section 4.10
If you want to elect to have only part of the Note purchased by the Issuer
pursuant to Section 4.08 or Section 4.10 of the Indenture, state the amount you
elect to have purchased:
US$________________
Date: ________________
Your Signature:___________________________
(Sign exactly as your name appears on the face of this Note)
Tax Identification No.:______________________
Signature Guarantee*: _______________________
*    Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).




 
14
 




--------------------------------------------------------------------------------





SCHEDULE OF EXCHANGES OF INTERESTS IN THE GLOBAL NOTE*
The following exchanges of a part of this Global Note for an interest in another
Global Note or for a Definitive Note, or exchanges of a part of another Global
Note or Definitive Note for an interest in this Global Note, have been made:
Date of Exchange
Amount of
decrease in
Principal Amount  
of this Global  
Note
Amount of
increase in
Principal Amount  
of this Global Note
Principal Amount
of this Global
Note following
such decrease  
(or increase)
Signature of
authorized signatory
of Trustee or  
Custodian
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

*
This schedule should be included only if the Note is issued in global form.









 
15
 




--------------------------------------------------------------------------------






EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
Wynn Macau, Limited
Rua Cidade de Sintra
NAPE
Macau
Attention: Mr. Jason M. Schall
Deutsche Bank Trust Company Americas
c/o DB Services Americas, Inc.
5022 Gate Parkway, Suite 200
Jacksonville, FL 32256
Attn: Transfer Department, Wynn Macau – AT3335


Re: 5.500% Senior Notes due 2027
Reference is hereby made to the Indenture, dated as of September 20, 2017 (the
“Indenture”), between Wynn Macau Limited, as issuer (the “Issuer”), and Deutsche
Bank Trust Company Americas, as trustee. Capitalized terms used but not defined
herein shall have the meanings given to them in the Indenture.
_________________, (the “Transferor”) owns and proposes to transfer the Note[s]
or interest in such Note[s] specified in Annex A hereto, in the principal amount
of US$________ in such Note[s] or interests (the “Transfer”), to (the
“Transferee”), as further specified in Annex A hereto. In connection with the
Transfer, the Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
1.    c Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Restricted Definitive Note pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the United States Securities Act of 1933, as amended (the “Securities Act”),
and, accordingly, the Transferor hereby further certifies that the beneficial
interest or Definitive Note is being transferred to a Person that the Transferor
reasonably believes is purchasing the beneficial interest or Definitive Note for
its own account, or for one or more accounts with respect to which such Person
exercises sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.




 
1
 




--------------------------------------------------------------------------------





2.    c Check if Transferee will take delivery of a beneficial interest in the
Regulation S Global Note or a Restricted Definitive Note pursuant to Regulation
S. The Transfer is being effected pursuant to and in accordance with Rule 903 or
Rule 904 under the Securities Act and, accordingly, the Transferor hereby
further certifies that (i) the Transfer is not being made to a Person in the
United States and (x) at the time the buy order was originated, the Transferee
was outside the United States or such Transferor and any Person acting on its
behalf reasonably believed and believes that the Transferee was outside the
United States or (y) the transaction was executed in, on or through the
facilities of a designated offshore securities market and neither such
Transferor nor any Person acting on its behalf knows that the transaction was
prearranged with a buyer in the United States, (ii) no directed selling efforts
have been made in contravention of the requirements of Rule 903(b) or Rule
904(b) of Regulation S under the Securities Act, (iii) the transaction is not
part of a plan or scheme to evade the registration requirements of the
Securities Act and (iv) if the proposed transfer is being made prior to the
expiration of the Restricted Period, the transfer is not being made to a
U.S. Person or for the account or benefit of a U.S. Person (other than by the
Issuer to an Initial Purchaser). Upon consummation of the proposed transfer in
accordance with the terms of the Indenture, the transferred beneficial interest
or Definitive Note will be subject to the restrictions on Transfer enumerated in
the Private Placement Legend printed on the Regulation S Global Note and/or the
Restricted Definitive Note and in the Indenture and the Securities Act.
3.    c Check and complete if Transferee will take delivery of a beneficial
interest in the a Restricted Definitive Note pursuant to any provision of the
Securities Act other than Rule 144A or Regulation S. The Transfer is being
effected in compliance with the transfer restrictions applicable to beneficial
interests in Restricted Global Notes and Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act and any applicable blue
sky securities laws of any state of the United States, and accordingly the
Transferor hereby further certifies that (check one):
(a)    c such Transfer is being effected pursuant to and in accordance with Rule
144 under the Securities Act;
or
(b)    c such Transfer is being effected to the Issuer or a subsidiary thereof;
or
(c)    c such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act.




 
2
 




--------------------------------------------------------------------------------





4.    Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.
(a)    c Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement Legend are not required in order to maintain compliance with the
Securities Act. Upon consummation of the proposed Transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will no longer be subject to the restrictions on transfer enumerated in the
Private Placement Legend printed on the Restricted Global Notes, on Restricted
Definitive Notes and in the Indenture.
(b)    c Check if Transfer is Pursuant to Regulation S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
(c)    c Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
_______________________________________
[Insert Name of Transferor]




 
3
 




--------------------------------------------------------------------------------





By:____________________________________

Name:

Title:
Dated: ____________________




 
4
 




--------------------------------------------------------------------------------





ANNEX A TO CERTIFICATE OF TRANSFER
1.
The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]
(a)
c a beneficial interest in the:

(i)
c 144A Global Note (CUSIP __________), or

(ii)
c Regulation S Global Note (CUSIP __________), or

(b)
c a Restricted Definitive Note.

2.
After the Transfer the Transferee will hold:

[CHECK ONE]
(a)
c a beneficial interest in the:

(i)
c 144A Global Note (CUSIP __________), or

(ii)
c Regulation S Global Note (CUSIP __________), or

(iii)
c Unrestricted Global Note (CUSIP __________); or

(b)
c a Restricted Definitive Note; or

(c)
c an Unrestricted Definitive Note,

in accordance with the terms of the Indenture.








 
5
 




--------------------------------------------------------------------------------






EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE
Wynn Macau, Limited
Rua Cidade de Sintra
NAPE
Macau
Attention: Mr. Jason M. Schall
Deutsche Bank Trust Company Americas
c/o DB Services Americas, Inc.
5022 Gate Parkway, Suite 200
Jacksonville, FL 32256
Attn: Transfer Department, Wynn Macau – AT3335
Re: 5.500% Senior Notes due 2027
(CUSIP [ ])
Reference is hereby made to the Indenture, dated as of September 20, 2017 (the
“Indenture”), between Wynn Macau, Limited, as issuer (the “Issuer”), and
Deutsche Bank Trust Company Americas, as trustee. Capitalized terms used but not
defined herein shall have the meanings given to them in the Indenture.
___________________________, (the “Owner”) owns and proposes to exchange the
Note[s] or interest in such Note[s] specified herein, in the principal amount of
US$_________ in such Note[s] or interests (the “Exchange”). In connection with
the Exchange, the Owner hereby certifies that:
1.    Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note
(a)    c    Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the United States Securities Act of
1933, as amended (the “Securities Act”), (iii) the restrictions on transfer
contained in the Indenture and the Private Placement Legend are not required in
order to maintain compliance with the Securities Act and (iv) the beneficial
interest in an Unrestricted Global Note is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.




 
1
 




--------------------------------------------------------------------------------





(b)    c    Check if Exchange is from beneficial interest in a Restricted Global
Note to Unrestricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.
(c)    c    Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to
Restricted Definitive Notes and pursuant to and in accordance with the
Securities Act, (iii) the restrictions on transfer contained in the Indenture
and the Private Placement Legend are not required in order to maintain
compliance with the Securities Act and (iv) the beneficial interest is being
acquired in compliance with any applicable blue sky securities laws of any state
of the United States.
(d)    c    Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
2.    Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes
(a)    c    Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue




 
2
 




--------------------------------------------------------------------------------





to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.
(b)    c    Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
c 144A Global Note, c Regulation S Global Note, the Owner hereby certifies
(i) the beneficial interest is being acquired for the Owner’s own account
without transfer and (ii) such Exchange has been effected in compliance with the
transfer restrictions applicable to the Restricted Global Notes and pursuant to
and in accordance with the Securities Act, and in compliance with any applicable
blue sky securities laws of any state of the United States. Upon consummation of
the proposed Exchange in accordance with the terms of the Indenture, the
beneficial interest issued will be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the relevant Restricted
Global Note and in the Indenture and the Securities Act.
This certificate and the statements contained herein are made for your benefit
and the benefit of the Issuer.
_______________________________________
[Insert Name of Transferor]
By:____________________________________

Name:

Title:
Dated:____________________




 
3
 


